SECOND AMENDMENT TO 364 DAY REVOLVING CREDIT FACILITY AGREEMENT

     THIS SECOND AMENDMENT TO 364 DAY REVOLVING CREDIT FACILITY AGREEMENT (the
“Amendment”), dated as of June 29, 2001, is among LENNOX INTERNATIONAL INC., a
Delaware corporation (the “Borrower”), each of the lenders listed as a lender on
the signatures pages hereto (individually, a “LENDER” and, collectively, the
"LENDERS"), THE CHASE MANHATTAN BANK (as the successor in interest by merger to
Chase Bank of Texas, National Association), as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), WACHOVIA BANK, N.A., a
national banking association, as syndication agent (in such capacity, the
"Syndication Agent" and together with the Administrative Agent, herein the
“Agents”) and THE BANK OF NOVA SCOTIA, as documentation agent.

     The Borrower, the Agents and the Lenders are party to that certain 364 Day
Revolving Credit Facility Agreement dated as of January 25, 2000 (as amended or
otherwise modified by the First Amendment to 364 Day Revolving Credit Facility
Agreement dated as of January 22, 2001, the “CREDIT AGREEMENT”). The Borrower,
the Lenders and the Agents desire to amend the Credit Agreement as herein set
forth.

     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof:

ARTICLE 1

Definitions

     Section 1.1         Definitions. Capitalized terms used in this Amendment
and defined in the Credit Agreement, to the extent not otherwise defined herein
shall have the same meaning as in the Credit Agreement, as amended hereby.

ARTICLE 2

Amendments

     Section 2.1         Additions to Section 1.01.   The following definitions
are added to SECTION 1.01 of the Credit Agreement in proper alphabetical order:

           “Approved Receivables Securitization” means a receivables
securitization or other receivables sale program as long as the aggregate amount
of the commitments to purchase receivables under all such programs does not at
any time exceed $225,000,000.


          “Collateral Agent ” means The Chase Manhattan Bank, as collateral
agent under the terms of the Intercreditor Agreement (for the benefit of the
Lenders, the lenders under the Revolving Credit Facility, the lenders party to
the Senior Note Purchase Agreements and any other lenders which become entitled
to the benefits of the Liens granted in the Pledge Agreement under the terms of
the Intercreditor Agreement) and its successors and assigns in such capacity.


           “Intercreditor Agreement” means that certain Intercreditor Agreement
to be executed pursuant to Section 5.23(a) initially among the Borrower, the
Material Restricted Subsidiaries, The Chase Manhattan Bank, as collateral agent
thereunder, the


1

  Administrative Agent, the administrative agent under the Revolving Credit
Facility and the lenders party to the Senior Note Purchase Agreements, as
approved by the Required Lenders and as the same may be amended or otherwise
modified from time to time.


           “ Lender Affiliates” shall have the meaning assigned it in Section
8.04(b).


           “Material Restricted Subsidiary” means Lennox Industries Inc.,
Armstrong Air Conditioning Inc., Excel Comfort Systems Inc., Service Experts
Inc. and each other Restricted Subsidiary (except LPAC Corp.) the book value
(determined in accordance with GAAP) of whose total assets equals or exceeds ten
percent (10%) of the book value (determined in accordance with GAAP) of the
consolidated total assets of Borrower and all Subsidiaries as determined as of
the last day of each fiscal quarter.


           “Material Transfer” shall mean, with respect to the Borrower or any
Restricted Subsidiary, any transaction or group of related transactions having a
value in excess of $10,000,000 in which such Person sells, conveys, transfers or
leases (as lessor) any of its property, including capital stock of, or a
Security issued by, a Subsidiary; provided that, the term “Material Transfer”
shall not include the sale of receivables sold by the Borrower and the
Restricted Subsidiaries under an Approved Receivables Securitization. For
purposes of this definition the term “value” of any property transferred shall
be equal to the transfer price specified in the applicable sale, lease or other
transfer documents for the property in question.


           “Maximum Rate” shall have the meaning assigned it in Section 8.13.


           “ Obligated Parties” means the Borrower and the Material Restricted
Subsidiaries.


           “Pledge Agreement” means that certain Pledge Agreement to be executed
by the Borrower in favor of the Collateral Agent, pursuant to Section 5.23(a),
as the same may be modified from time to time.


           “Revolving Credit Facility” means that certain Revolving Credit
Facility Agreement dated July 29, 1999 among the Borrower, Chase Bank of Texas,
National Association [now The Chase Manhattan Bank], as administrative agent,
the other agents named therein and the lenders named therein, as the same has
been and may hereafter be amended or otherwise modified.


           “Subsidiary Guaranty” means the guaranty of the Material Restricted
Subsidiaries in favor of the Administrative Agent, the Issuing Bank and the
Lenders, substantially in the form of Exhibit D hereto, as the same may be
modified pursuant to one or more Subsidiary Joinder Agreements and as the same
may otherwise be modified from time to time.


           “Subsidiary Joinder Agreement” means an agreement which has been or
will be executed by a Material Restricted Subsidiary adding it as a party to the
Subsidiary Guaranty, in substantially the form of Exhibit E hereto.


2

     Section 2.2         Amendments to Existing Definitions in Section
1.01.  The following existing definitions contained in SECTION 1.01 of the
Credit Agreement are amended as follows:



            (a)        The following defined terms are amended in their
respective entireties to read as follows:



           “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentage shall be
determined based upon the Revolving Exposures, or if all Loans and Swingline
Loans have been repaid, based on the Commitments in effect immediately prior to
their termination or expiration.


           “EBITDA” means, for any period, the total of the following calculated
for Borrower and the Restricted Subsidiaries without duplication on a
consolidated basis in accordance with GAAP consistently applied for such period:
(a) Consolidated Net Income from operations; PLUS (b) any deduction for (or less
any gain from) income or franchise taxes included in determining Consolidated
Net Income; PLUS (c) interest expense (including the interest portion of Capital
Leases) deducted in determining Consolidated Net Income; PLUS (d) amortization
and depreciation expense deducted in determining Consolidated Net Income; PLUS
(e) any non-recurring and non cash charges resulting from application of GAAP
that requires a charge against earnings for the impairment of goodwill to the
extent not already added back or not included in determining Consolidated Net
Income.


           “Fee Letter”shall mean the following: (i) that certain letter
agreement among the Borrower, JP Morgan Securities Inc. (formerly Chase
Securities Inc.) and Chase dated as of June 29, 2001; and (ii) that certain
letter agreement among the Borrower, Chase Securities Inc. and Chase dated
January 4, 2000.


           “Interest Payment Date” shall mean (a) with respect to any ABR
Borrowing or the payment of the Letter of Credit fees under Section 2.04(c),
each March 31, June 30, September 30 and December 31, beginning on the first
such date after the date hereof; (b) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable thereto and, in the case of such a
Eurodollar Loan with an Interest Period of more than three months, each day that
would have been an Interest Payment Date for such Eurodollar Loan had successive
Interest Periods of three months duration, as the case may be, been applicable
to such Eurodollar Loan; (c) with respect to any Negotiated Rate Borrowing, the
last day of the Interest Period applicable thereto; (d) with respect to all
Borrowings, the date of any prepayment thereof and the Maturity Date; and (e) in
addition, with respect to the payment of the Letter of Credit fees under Section
2.04(c), the Maturity Date.


          “Material Adverse Effect” shall mean a material adverse effect on (a)
the business, operations, affairs, financial condition, assets or properties of
the Borrower and its Restricted Subsidiaries taken as a whole, or (b) the
ability of the Borrower to perform its obligations under this Agreement and the
ability of the Material Restricted Subsidiaries to perform their respective
obligations under the Subsidiary Guaranty, taken as a whole, or (c) the validity
or enforceability of this Agreement, the Pledge Agreement or the Subsidiary
Guaranty.


3

          “ Senior Note Purchase Agreements” shall mean the following:


                (i)      nine separate Note Purchase Agreements, dated as of
December 1, 1993, as each of the same have been amended, between the Borrower
and each of The Prudential Insurance Company of America, Connecticut General
Life Insurance Company, Connecticut General Life Insurance Company, on behalf of
one or more separate accounts, United of Omaha Life Insurance Company, Mutual of
Omaha Insurance Company, Companion Life Insurance Company, United World Life
Insurance Company, First Colony Life Insurance Company, General Electric Capital
Assurance Company (as a successor) and GE Life and Annuity Assurance Company (as
a successor);


                (ii)      the Note Purchase Agreement, dated as of July 6, 1995
between the Borrower and Teachers Insurance and Annuity Association of America,
as the same has been amended;


                (iii)      eight separate Note Purchase Agreements, dated as of
April 3, 1998, as each of the same have been amended, between the Borrower and
each of The Prudential Insurance Company of America, U.S. Private Placement
Fund, Teachers Insurance and Annuity Association of America, Connecticut General
Life Insurance Company, Connecticut General Life Insurance Company, on behalf of
one or more separate accounts, CIGNA Property and Casualty Insurance Company,
United of Omaha Life Insurance Company and Companion Life Insurance Company; and


                (iv)      that certain Master Shelf Agreement dated as of
October 15, 1999 between the Borrower and the Prudential Insurance Company of
America, as the same has been amended.


                          (b)      Clause (ii) of the definition of the term
“Adjusted EBITDA” is amended in its entirety to read as follows:

           (ii)     to the extent deducted in computing such consolidated net
income (or loss), without duplication, the sum of (a) any deduction for (or less
any gain from) income or franchise taxes included in determining such
consolidated net income (or loss); PLUS (b) interest expense (including the
interest portion of Capital Leases) deducted in determining such consolidated
net income (or loss); PLUS (c) amortization and depreciation expense deducted in
determining such consolidated net income (or loss) PLUS (d) any non-recurring
and non cash charges resulting from the application of GAAP that requires a
charge against earnings for the impairment of goodwill to the extent not already
added back or not included in determining such consolidated net income (or
loss); MINUS,


                         (c)      Clauses (f) and (g)of the definition of the
term “Consolidated Net Income” are amended in their respective entireties to
read as follows and a new clause (h) is added thereto to read as follows:

 *                       (f)     any non-recurring loss arising from the sale or
   other disposition of assets recorded (i) during the fiscal quarter ended June
   30, 2001, but only to the extent that the aggregate amount of such losses
   PLUS the restructuring charges allowed in
   
   4
   
   Clause (g)(i) hereof for such fiscal quarter is less than $32,400,000; and
   (ii) after June 30, 2001, in an aggregate amount for such period not to
   exceed $25,000,000;
   
   
   
                           (g)     any non-recurring restructuring charges
   recorded (i) during the fiscal quarter ended June 30, 2001, but only to the
   extent that the aggregate amount of such restructuring charges PLUS the
   losses allowed in Clause (f)(i) hereof for such fiscal quarter is less than
   $32,400,000; and (ii) after June 30, 2001, in an aggregate amount for such
   period not to exceed $25,000,000 but provided that cash charges included in
   such restructuring charges shall at no time exceed $12,500,000; and
   
                          (h)     any non-recurring and non cash charges
   resulting from the application of GAAP that requires a charge against
   earnings for the impairment of goodwill.

      Section 2.3     Amendment to Section 2.06. Section 2.06 of the Credit
Agreement is amended in its entirety to read as follows:

                         Section 2.06      Interest On Loans; Margin and Fees.

 *                           (a)     Subject to the provisions of Section 2.07,
   the Loans and Swingline Loans comprising each Eurodollar Borrowing shall bear
   interest (computed on the basis of the actual number of days elapsed over a
   year of 360 days) at a rate per annum equal to the LIBO Rate for the Interest
   Period in effect for such Borrowing plus the Applicable Margin from time to
   time in effect. Subject to the provisions of Section 2.07, the Swingline
   Loans comprising each Negotiated Rate Borrowing shall bear interest (computed
   on the basis of the actual number of days elapsed over a year of 360 days) at
   a rate per annum equal to the Negotiated Rate for the Interest Period in
   effect for such Borrowing.
   
                            (b)     Subject to the provisions of Section 2.07,
   the Loans and Swingline Loans comprising each ABR Borrowing shall bear
   interest (computed on the basis of the actual number of days elapsed over a
   year of 365 or 366 days, as the case may be, for periods during which the
   Alternate Base Rate is determined by reference to the Prime Rate and 360 days
   for other periods and including for all calculations the first day of any
   period but excluding the last) at a rate per annum equal to the Alternate
   Base Rate.
   
                            (c)     Interest on each Loan and Swingline Loan
   shall be payable on each Interest Payment Date applicable to such Loan or
   Swingline Loan except as otherwise provided in this Agreement. The applicable
   LIBO Rate or Alternate Base Rate shall be determined by the Administrative
   Agent, and such determination shall be conclusive absent manifest error;
   provided that the Administrative Agent shall, upon request, provide to the
   Borrower a certificate setting forth in reasonable detail the basis for such
   determination.
   
                            (d)     The Applicable Margin identified in this
   Section 2.06 and the Commitment Fee Percentage identified in Section 2.04
   shall be defined and determined as follows:

              “Applicable Margin” shall mean (i) during the period commencing on
the July 12, 2001 and ending on but not including the


5

  first Adjustment Date (as defined below), 2.00% per annum and (ii) during each
period from and including one Adjustment Date to but excluding the next
Adjustment Date (herein a “CALCULATION PERIOD”), the percent per annum set forth
in the table below under the heading “Margin” opposite the Debt to Adjusted
EBITDA Ratio which corresponds to the Debt to Adjusted EBITDA Ratio set forth
in, and as calculated in accordance with, the applicable Compliance Certificate.


           “Commitment Fee Percentage” shall mean (1) during the period
commencing on the July 12, 2001 and ending on but not including the first
Adjustment Date, 0.375% per annum and (2) during each Calculation Period, the
percent per annum set forth in the table below under the heading “Commitment Fee
Percentage” opposite the Debt to Adjusted EBITDA Ratio which corresponds to the
Debt to Adjusted EBITDA Ratio set forth in, and as calculated in accordance
with, the applicable Compliance Certificate.



                                                                    Commitment
  Debt to Adjusted EBITDA Ratio                        Margin     Fee Percentage
  -----------------------------                        ------     --------------
  Greater than 3.50 to 1.00                            2.250%        0.500%
  Greater than 3.25 to 1.0 but less than or equal      2.000%        0.375%
  to 3.50 to 1.0
  Greater than 3.00 to 1.0 but less than or equal      1.750%        0.375%
  to 3.25 to 1.0
  Greater than 2.75 to 1.0 but less than or equal      1.500%        0.300%
  to 3.00 to 1.0
  Greater than 2.50 to 1.0 but less than or equal      1.125%        0.300%
  to 2.75 to 1.0
  Greater than 2.00 to 1.0 but less than or equal      0.875%        0.250%
  to 2.50 to 1.0
  Greater than 1.50 to 1.0 but less than or equal      0.750%        0.200%
  to 2.00 to 1.0
  Greater than 1.00 to 1.0 but less than or equal      0.625%        0.1875%
  to 1.50 to 1.0
  Less than or equal to 1.00 to 1.00                   0.500%        0.150%



  Upon delivery of the Compliance Certificate pursuant to Section 5.20(g) in
connection with the financial statements of the Borrower and its Subsidiaries
required to be delivered pursuant to Sections 5.20(a) and (b), commencing with
such Compliance Certificate delivered with respect to the fiscal quarter ending
on June 30, 2001, the Applicable Margin (for Interest Periods commencing after
the applicable Adjustment Date) and the Commitment Fee Percentage shall
automatically be adjusted in accordance with the Debt to Adjusted EBITDA Ratio
set forth therein and the table set forth above, such automatic adjustment to
take effect as of the first Business Day after the receipt by the Agent of the
related Compliance Certificate pursuant to Section 5.20(g) (each such Business
Day when such margin or fees change pursuant to this sentence or the next
following sentence, herein an “ADJUSTMENT DATE”). If the Borrower fails to
deliver such Compliance Certificate which so sets forth the Debt to Adjusted
EBITDA Ratio within the period of time required by Section 5.20(g): (i) the
Applicable Margin (for Interest Periods commencing after the applicable
Adjustment Date) shall automatically be adjusted to 2.250% per annum; and (ii)
the Commitment Fee Percentage shall automatically be adjusted to 0.500% per
annum, such automatic adjustments to take effect as of the first


6

  Business Day after the last day on which the Borrower was required to deliver
the applicable Compliance Certificate in accordance with Section 5.20(g) and to
remain in effect until subsequently adjusted in accordance herewith upon the
delivery of a Compliance Certificate.


      Section 2.4     Amendment to Sections 2.09. Clause (c) of Section 2.09 of
the Credit Agreement is amended in its entirety, and new clauses (d) and (e) are
added to Section 2.09, each to read as follows:

 *                  (c) Immediately after giving effect to a Transfer authorized
   under Section 5.11(c) that is a Material Transfer, 60% of the net, after tax
   proceeds of such Transfer shall be used to reduce the commitments under the
   revolving Senior Secured Credit Facilities and/or the principal amounts
   outstanding under any other Senior Secured Credit Facilities. The Borrower
   shall have the option of determining which Senior Secured Credit Facility or
   Facilities to which to apply such proceeds. If any of such proceeds are
   applied to this Agreement, the amount the Borrower has determined to apply to
   this Agreement shall be used to reduce the Total Commitments and make any
   repayments of the Loans or Swingline Loans required by such reduction. The
   term "SENIOR SECURED CREDIT FACILITIES" means this Agreement, the Revolving
   Credit Facility, the Senior Note Purchase Agreements and any other facility
   providing Indebtedness which refinances any of the foregoing or is otherwise
   entitled under the Intercreditor Agreement to the benefits of the Liens
   granted under the Pledge Agreement.
   
                    (d) If the Borrower wants any Indebtedness that is hereafter
   incurred to be entitled under the Intercreditor Agreement to the benefits of
   the Liens granted under the Pledge Agreement, the Borrower shall use the
   proceeds of such Indebtedness to reduce the commitments under the revolving
   Senior Secured Credit Facilities in existence on June 29, 2001 and/or the
   outstanding under any other Senior Secured Credit Facilities in existence on
   June 29, 2001. The Borrower shall have the option of determining which Senior
   Secured Credit Facility or Facilities to which to apply such proceeds. If any
   of such proceeds are applied to this Agreement, the amount the Borrower has
   determined to apply to this Agreement shall be used to reduce the Total
   Commitments and make any repayments of the Loans or Swingline Loans required
   by such reduction.
   
                    (e) Each reduction in the Total Commitment hereunder shall
   be made ratably among the Lenders in accordance with their respective
   Commitments. The Borrower shall pay to the Administrative Agent for the
   account of the Lenders, on the date of each termination or reduction of the
   Total Commitment, the Commitment Fees on the amount of the Commitments so
   terminated or reduced accrued through the date of such termination or
   reduction.

     Section 2.5     Amendments to Section 2.10. The heading and Clause (b) of
Section 2.10 of the Credit Agreement are amended in their respective entireties
to read as follows:





                Section 2.10 Prepayment Including Prepayment as a Result of a
Change of Control and Material Transfer.

          (b)     On the date of any termination or reduction of the Total
Commitment pursuant to Section 2.09 (including without limitation, any reduction
arising as a result of a Material Transfer), the Borrower shall pay or prepay so
much of the


7

  Borrowings as shall be necessary in order that the aggregate outstanding
principal amount of the Loans and Swingline Loans will not exceed the sum of the
Total Commitment minus all Letter of Credit Liabilities, after giving effect to
such termination or reduction.


           Section 2.6     Amendment to Section 2.14. Sections 2.14 of the
Credit Agreement is amended in its entirety to read as follows:

                Section 2.14       Sharing of Setoffs. Subject to the terms of
the Intercreditor Agreement which shall have precedence over any conflicting
provisions in this Section 2.14, each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim, or pursuant to
a secured claim under Section 506 of Title 11 of the United States Code or other
security or interest arising from, or in lieu of, such secured claim, received
by such Lender under any applicable bankruptcy, insolvency or other similar law
or otherwise, or by any other means, obtain payment (voluntary or involuntary)
in respect of any amounts due hereunder as a result of which the unpaid
principal portion of such amount shall be proportionately less than the unpaid
principal portion of such amount owed to any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in
such amounts of such other Lender, so that the aggregate unpaid principal amount
of the obligations owed by the Borrower hereunder and participations in such
obligations held by each Lender shall be in the same proportion to the aggregate
unpaid principal amount of all obligations owed by the Borrower hereunder then
outstanding as the principal amount of such obligations prior to such exercise
of banker’s lien, setoff or counterclaim or other event was to the principal
amount of all such obligations outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; PROVIDED, HOWEVER, that, if any
such purchase or purchases or adjustments shall be made pursuant to this Section
2.14 and the payment giving rise thereto shall thereafter be recovered, such
purchase or purchases or adjustments shall be rescinded to the extent of such
recovery and the purchase price or prices or adjustment restored without
interest. The Borrower expressly consents to the foregoing arrangements and
agrees that any Lender holding a participation in the obligations owed hereunder
deemed to have been so purchased may exercise any and all rights of banker’s
lien, setoff or counterclaim with respect to any and all moneys owing by the
Borrower to such Lender by reason thereof as fully as if such Lender had made a
Loan in the amount of such participation.


           Section 2.7     Amendment to Section 2.18. The phrase “, under the
Subsidiary Guaranty or under the Intercreditor Agreement” is hereby added to
Section 2.18 of the Credit Agreement between the word “hereunder” and the
phrase“ for the account of”.

           Section 2.8     Amendment to Section 2.20. The $25,000,000 figure in
the last sentence of Clause (a) of Section 2.20 of the Credit Agreement is
amended to be $35,000,000.

           Section 2.9     Amendment to Section 3.02. Section 3.02 of the Credit
Agreement is amended in its entirety to read as follows:

          Section 3.02 Authorization. The execution, delivery and performance by
the Borrower of this Agreement, the Pledge Agreement and the Intercreditor
Agreement, the Borrowings hereunder, the pledge of the stock of the Material
Restricted Subsidiaries under the Pledge Agreement and the issuance of Letters
of Credit hereunder (collectively, the “Transactions”) (a) have been duly
authorized by all requisite corporate action and


8

  (b) will not (i) violate (A) any provision of any law, statute, rule or
regulation to which any Obligated Party is subject or of the certificate of
incorporation or other constituent documents or by-laws of the Borrower or any
of its Subsidiaries, (B) any order of any Applicable Governmental Authority or
(C) any provision of any Material indenture, agreement or other instrument to
which the Borrower or any of its Subsidiaries is a party or by which it or any
of its property is or may be bound (including the Senior Note Purchase
Agreements and the Indebtedness limitations set forth in any Senior Note
Purchase Agreement), (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under any
such indenture, agreement or other instrument or (iii) result in the creation or
imposition of any Lien upon any property or assets of the Borrower or any of its
Subsidiaries, except as contemplated by the Pledge Agreement.


           Section 2.10      Amendment to Section 3.05. Clause (a) of Section
3.05 of the Credit Agreement is amended in its entirety to read as follows.

          (a)      Schedule 3.05 is (except as noted therein) a complete and
correct list of the Borrower’s Subsidiaries as of May 31, 2001 showing, as to
each Subsidiary, the correct name thereof, the jurisdiction of its organization,
the percentage of its capital stock or similar equity interests owned by the
Borrower and each other Subsidiary, and specifying whether such Subsidiary is a
Restricted Subsidiary and a Material Restricted Subsidiary. Schedule 3.05A
correctly sets forth the authorized, issued, and outstanding capital stock of
each Material Restricted Subsidiary. All of the outstanding capital stock of
each Material Restricted Subsidiary has been validly issued, is fully paid, and
is nonassessable. There are no outstanding subscriptions, options, warrants,
calls, or rights (including preemptive rights) to acquire, and no outstanding
securities or instruments convertible into, capital stock of any Material
Restricted Subsidiary.


           Section 2.11     Amendment to Section 3.13. The reference to
"December 31, 1999" contained in Section 3.13 of the Credit Agreement is amended
to read "May 26, 2001".

           Section 2.12     Amendment to Section 5.11. The period at the end of
Subclause (iii) of Clause (c) of Section 5.11 is deleted and replaced with “;
or“, the last sentence of Section 5.11 is deleted therefrom and a new Clause (d)
is added to the end of Section 5.11 to read in its entirety as follows:

  (d)     such Transfer is the sale of receivables, or undivided interests
therein, pursuant to an Approved Receivables Securitization.


           Section 2.13     Amendment to section 5.12. The following sentence is
added after the first sentence of Section 5.12 of the Credit Agreement:

  In addition to and not in limitation of the other provisions of this Section
5.12, from June 29, 2001 until the date that the Debt to Adjusted EBITDA Ratio
is less than 3.00 to 1.00 as calculated for any fiscal quarter after March 31,
2001 and established by the delivery of a Covenant Compliance Certificate under
Section 5.20(g)(i) (such period, herein the “RESTRICTION PERIOD”), Borrower
shall not permit any Restricted Subsidiary to, directly or indirectly, create,
incur, assume, guarantee, or otherwise become directly or indirectly liable with
respect to or otherwise permit any Indebtedness, except Indebtedness of such
Subsidiaries disclosed on Schedule 3.13 hereto and additional Indebtedness in an
aggregate amount not to exceed $10,000,000 for all Restricted Subsidiaries
during the Restriction Period.


9

         Section 2.14     Amendment to Section 5.13. Section 5.13 of the Credit
Agreement is amended as follows:

          (a)     Clauses (f) and (g) are amended in their entireties to read as
follows:

                   (f)      Liens on property or assets of the Borrower (other
than the capital stock of the Material Restricted Subsidiaries) or any of its
Restricted Subsidiaries securing Indebtedness or other obligations owing to the
Borrower or to a Wholly Owned Restricted Subsidiary;


                  (g)      financing statements filed in respect of operating
leases, liens granted under capital leases in existence as of June 29, 2001
provided that the amount secured thereby does not exceed $25,000, other Liens
existing on June 29, 2001 and described on Schedule 5.13 and Liens granted to
the Collateral Agent under the Pledge Agreement; and


           (b) New Clauses (h) and (i) are added to Section 5.13 to read as
follows:

10

                (h)      any Lien renewing, extending or refunding any Lien
permitted by Subsection (g) above, provided that (i) the principal amount of
Indebtedness secured by such Lien immediately prior to such extension, renewal
or refunding is not increased or the maturity thereof reduced, (ii) such Lien is
not extended to any other property, and (iii) immediately after such extension,
renewal or refunding no Default or Event of Default would exist and the Borrower
would be permitted by the provisions of Sections 5.12 and 5.17 to incur at least
$1.00 of additional Indebtedness and $1.00 of additional Restricted
Indebtedness, respectively; and


                (i)      other Liens not otherwise permitted by Subsections (a)
through (h) above, provided that (i) the fair market value of the assets subject
to such other Liens shall not exceed $15,000,000, (ii) such Liens secure
Indebtedness of the Borrower or a Restricted Subsidiary permitted hereby, (iii)
the aggregate principal amount of the Indebtedness secured by all Liens granted
under the permissions of this clause (i) does not exceed $10,000,000 and (iv)
immediately after giving effect to the creation thereof, no Default or Event of
Default shall exist.


         Section 2.15     Amendment to Section 5.14. Section 5.14 of the Credit
Agreement is amended to add the following to the end thereof:

  In addition to the foregoing restrictions, the Borrower will not, and will not
permit any of its Restricted Subsidiaries to redeem or otherwise acquire any of
its stock or other equity interests or any warrants, rights or other options to
purchase such stock or other equity interests except:


                (a) when solely in exchange for such stock or other equity
interests;


                (b) when made contemporaneously from the net proceeds of a sale
of such stock or other equity interests;


11

                (c)     the repurchase of up to 577,500 shares of the Borrower’s
capital stock for an aggregate purchase price not to exceed $7,500,000 in
connection with its obligation to do so arising in connection with the
documentation of its acquisition of James N Kirby Pty Ltd;


                (d)     the repurchase by LPAC Corp. from Restricted
Subsidiaries of LPAC Corp's preferred stock with proceeds of collections on
accounts receivable in connection with an Approved Receivables Securitization;
and


                (e)      other redemptions or acquisitions of such stock or
equity interests if, as of the date of the payment thereof, the Debt to Adjusted
EBITDA Ratio is less than 3.00 to 1.00 as calculated for any fiscal quarter: (i)
that has elapsed since March 31, 2001; (ii) that has ended before the date of
payment; and (iii) for which a Covenant Compliance Certificate under Section
5.20(g)(i) has been delivered.


     Section 2.16 Amendments to Section 5.15. Section 5.15 of the Credit
Agreement is amended as follows:

  (a)      The introductory phrase is amended to read in its entirety as
follows:


           The Borrower covenants and agrees that, so long as any Lender has any
Commitment hereunder or any obligations to acquire or fund any participation in
any Swingline Loan or Letter of Credit or the Swingline Lender is obligated to
make Swingline Loans or the Issuing Bank is obligated to issue any Letter of
Credit, or any amount payable hereunder remains unpaid, the Borrower will
perform and observe the following financial covenants:


  (b)     The first sentence of Clause (a) is amended in its entirety to read as
follows:


           As of the end of each fiscal quarter, the Borrower shall not permit
the ratio of Cash Flow for the four (4) fiscal quarters then ending to Interest
Expenses for such period to be less than (i) 2.65 to 1.00 for the fiscal quarter
ended June 30, 2001; (ii) 2.75 to 1.00 for the fiscal quarter ended September
30, 2001; and (iii) 3.00 to 1.00 for all fiscal quarters ending thereafter.


  (c)     Clause (b) is amended in its entirety to read as follows:


                   (b)      Consolidated Indebtedness to Adjusted Ebitda. As of
the last day of each fiscal quarter during the periods described below, the
Borrower shall not permit the ratio of Consolidated Indebtedness outstanding as
of such day to the Adjusted EBITDA for the four (4) fiscal quarters then ended
to exceed: (i) 3.90 to 1.00 for the fiscal quarter ended June 30, 2001; (ii)
3.75 to 1.00 for the fiscal quarters ended September 30, 2001 and December 31,
2001; (iii) 3.50 to 1.00 for the fiscal quarters ended March 31, 2002 and June
30, 2002; (iv) 3.25 to 1.00 for the fiscal quarters ended September 30, 2002 and
December 31, 2002; and (v) 3.00 to 1.00 for all fiscal quarters ending after
December 31, 2002.


        Section 2.17     Amendment to Section 5.20. The phrase ", the then
existing Material Restricted Subsidiaries," is added to Subclause (i) of Clause
(g) of Section 5.20 of the Credit Agreement after the phrase " the Commitment
Fee Percentage".

12

       Section 2.18      Addition of Sections 5.23 and 5.24. Sections 5.23 and
5.24 are added to the Credit Agreement following SECTION 5.22 to read in their
entirety as follows:

  Section 5.23  Post Closing Agreements; New Material Restricted Subsidiaries.


                    (a)      Items Due by August 15, 2001. On or before August
15, 2001, the Borrower shall deliver or cause to be delivered to the
Administrative Agent, each of the following, all in form and substance
acceptable to the Lenders:


                        (i)     The Intercreditor Agreement executed by all the
parties thereto; the Pledge Agreement executed by the Borrower pursuant to which
the Borrower shall have pledged to the Collateral Agent all the capital stock of
each Material Restricted Subsidiary; certificates representing the capital stock
of the Material Restricted Subsidiaries pledged pursuant to the Pledge Agreement
together with undated stock powers duly executed in blank for all such
certificates; UCC, tax and judgment Lien search reports listing all
documentation on file against the Borrower and each Material Restricted
Subsidiary in each jurisdiction in which it has its principal place of business
and jurisdiction of organization; such executed documentation as the Collateral
Agent may deem necessary to perfect or protect its Liens, including, without
limitation, financing statements under the UCC and other applicable
documentation under the laws of any jurisdiction with respect to the perfection
of Liens; and duly executed UCC-3 termination statements and such other
documentation as shall be necessary to terminate or release all Liens
encumbering the collateral pledged pursuant to the Pledge Agreement. To assist
the Borrower in complying with the requirements of this paragraph, the Lenders
agree to use commercially reasonable efforts to cause the Required Lenders to
approve an Intercreditor Agreement which is in form and substance satisfactory
to them on or before August 15, 2001.


                       (ii)     a favorable written opinion from counsel to the
Borrower and the Material Restricted Subsidiaries addressed to the Lenders and
satisfactory to Jenkens & Gilchrist, a Professional Corporation, counsel for the
Administrative Agent, as to such matters relating to the Intercreditor
Agreement, the Pledge Agreement, the collateral pledged pursuant thereto and the
capitalization of the Material Restricted Subsidiaries as the Administrative
Agent may request (and the Borrower hereby instructs its counsel to deliver such
opinion to the Administrative Agent for the benefit of the Lenders).


                        (iii)     A certificate of the Secretary or an Assistant
Secretary of the Borrower certifying that attached thereto is a true and
complete copy of resolutions, duly adopted by the Board of Directors authorizing
the execution, delivery and performance of the Pledge Agreement, the
Intercreditor Agreement and the Transactions, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect.


13

                       (iv)     A certificate of the Secretary or an Assistant
Secretary of each Material Restricted Subsidiary certifying that attached
thereto is a true and complete copy of resolutions, duly adopted by the Board of
Directors authorizing the execution, delivery and performance of the
Intercreditor Agreement and that such resolutions have not been modified,
rescinded or amended and are in full force and effect.


                  (b)       New Material Restricted Subsidiaries. Within
forty-five (45) days after the end of each fiscal quarter, the Borrower shall
cause each Material Restricted Subsidiary created or acquired during the fiscal
quarter then ending, and each Restricted Subsidiary that, as a result of a
change in assets, became a Material Restricted Subsidiary during such fiscal
quarter (any such Material Restricted Subsidiary, herein a (“New Material
Subsidiary”), to execute and deliver to the Administrative Agent a Subsidiary
Joinder Agreement joining it as a guarantor under the Subsidiary Guaranty and
such other documentation as the Administrative Agent may reasonably request to
cause such New Material Subsidiary to evidence or otherwise implement the
guaranty of the repayment of the obligations contemplated by the Subsidiary
Guaranty and this Agreement. In addition, within forty-five (45) days after the
end of a fiscal quarter in which a New Material Subsidiary has been created,
acquired or comes into existence, the Borrower shall take such action as the
Collateral Agent may request to cause the capital stock of each such New
Material Subsidiary to be pledged to the Collateral Agent under the Pledge
Agreement, including without limitation, the proper completion, execution and
delivery of a Pledge Amendment under the terms of the Pledge Agreement, the
delivery of the stock certificates evidencing the stock to be pledged, along
with blank stock powers executed in blank, Uniform Commercial Code Financing
Statements and such other documentation as the Collateral Agent may reasonably
request to cause such stock to be pledged under the Pledge Agreement and for
such pledge to be perfected and protected.


        Section 5.24    Restrictions On Transfers to Unrestricted Subsidiaries.
In addition to the other limitations of the this Agreement, from June 29, 2001
until the date that the Debt to Adjusted EBITDA Ratio is less than 3.00 to 1.00
as calculated for any fiscal quarter after March 31, 2001 and established by the
delivery of a Covenant Compliance Certificate under Section 5.20(g)(i) (such
period, herein the “Section 5.24 Restriction Period”), the Borrower will not,
and will not permit any Restricted Subsidiary to, consummate any Unrestricted
Subsidiary Transfer except:


                  (a)       the sale of inventory to Unrestricted Subsidiaries
in the ordinary course of business;


                  (b)       payments made to Unrestricted Subsidiaries after
June 30, 2001 in an aggregate amount not to exceed $30,500,000 to be used to
satisfy the obligations owed to the seller(s) arising under the documentation
governing the acquisition of James N Kirby Pty Ltd; and


                  (c)       if no Default or Event of Default exists or would
result therefrom, Unrestricted Subsidiary Transfers, in addition to the
Transfers described in clauses (a) and (b) above, provided that the aggregate
amount of the Unrestricted Subsidiary Transfers consummated during the Section
5.24 Restriction Period under the permissions of this clause (c) shall not
exceed $60,000,000. The aggregate amount of the Unrestricted Subsidiary
Transfers for purposes of determining compliance with this


14

  clause (c) as of any date shall equal the sum of the following: (i) the
aggregate outstanding amount of all loans, advances and extensions of credit
made by the Borrower and the Restricted Subsidiaries to Unrestricted
Subsidiaries and outstanding on such date; plus (ii) the aggregate amount of all
obligations of the Unrestricted Subsidiaries outstanding on such date that are
guaranteed by Borrower or any Restricted Subsidiary or secured by a Lien granted
by Borrower or a Restricted Subsidiary; plus (iii) the aggregate Fair Market
Value (determined for each Unrestricted Subsidiary Transfer as of the date of
the applicable Unrestricted Subsidiary Transfer) of all other property (i.e.,
other than the property described in clauses (i) and (ii) of this sentence)
disposed of during the Restriction Period in Unrestricted Subsidiary Transfers
consummated under the permissions of this clause (c).


          The term “Unrestricted Subsidiary Transfer” means, a transaction in
any form in which an Unrestricted Subsidiary receives (either directly or
indirectly) anything (including money or other property) of value from Borrower
or any Restricted Subsidiary, including, any loan, advance or other extension of
credit; any sale, lease, or other disposition of assets; any merger,
consolidation or other corporate combination; any purchase or repurchase of
stocks, bonds, notes, debentures or other securities or any other capital
contribution or investment; any transaction in which a Person provides a
Guaranty or grants Liens to secure obligations or Indebtedness of another
Person. All covenants in this Agreement shall be given independent effect so
that if a particular action or condition is not permitted by any of such
covenants (including this Section 5.24), the fact that it would be permitted by
an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default if such action is taken or such
condition exists.


        Section 2.19     Amendment to Article 6. Article 6 of the Credit
Agreement is amended as follows:

                   (a)         Clauses (a) through (e) are amended in their
entireties to read as follows:

                         (a)     the Borrower defaults in the payment of any
principal on any Loan or Swingline Loan or the reimbursement of any LC
Disbursement, in each case when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or


                         (b)      the Borrower defaults in the payment of any
interest on any Loan or Swingline Loan for more than five Business Days after
the same becomes due and payable; or


                         (c)      the Borrower defaults in the performance of or
compliance with any term applicable to the Borrower and contained in Section
5.20(d), Section 5.23, Section 5.24 or Sections 5.10 through 5.19 or contained
in the Pledge Agreement or any Material Restricted Subsidiary defaults in the
performance of or compliance with any term applicable to it contained in clause
(c) of paragraph 6 of the Subsidiary Guaranty; or


                        (d)      (i) the Borrower defaults in the performance of
or compliance with any term contained herein (other than those referred to in
paragraphs (a), (b) and (c) of this Article 6) or contained in the Intercreditor
Agreement or with any Additional Covenant and such default is not remedied
within 30 days after the earlier of (A) a Responsible Officer obtaining actual
knowledge of such default and (B) the Borrower


15

  receiving written notice of such default from either Agent or any Lender (any
such written notice to be identified as a “notice of default” and to refer
specifically to this paragraph (d) of Article 6) or (ii) any Material Restricted
Subsidiary defaults in the performance of or compliance with any term contained
in the Subsidiary Guaranty (other than those referred to in paragraphs (a), (b)
and (c) of this Article 6) or contained in the Intercreditor Agreement or with
any Additional Covenant and such default is not remedied within 30 days after
the earlier of (A) a Responsible Officer obtaining actual knowledge of such
default and (B) the Borrower receiving written notice of such default from
either Agent or any Lender (any such written notice to be identified as a
“notice of default” and to refer specifically to this paragraph (d) of Article
6); or


                         (e)      any representation or warranty made in writing
by or on behalf of any Obligated Party or by any officer of any Obligated Party
in this Agreement, the Pledge Agreement, the Intercreditor Agreement, the
Subsidiary Guaranty or any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made; or


                     (b)      New Clauses (k) and (l) are added to read as
follows:

                          (k)     the occurrence of an Event of Default (as
defined in the Intercreditor Agreement); or


                          (l)     either the Subsidiary Guaranty or the Pledge
Agreement shall for any reason cease to be in full force and effect and valid,
binding and enforceable in accordance with its terms, or the Borrower or any
Material Restricted Subsidiary shall so state in writing;


                    (c)      The last section of Article 6 (as it exists without
giving effect to this Amendment) which follows the existing Clause (j) is
amended in its entirety to read as follows:

  then, and in every such event, and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
right of the Borrower to borrow hereunder or to request the issuance, amendment,
extension or renewal or other modification of any Letter of Credit, (ii)
exercise any rights that may be available upon an Event of Default to terminate
or cancel any outstanding Letters of Credit, and (iii) declare the Borrowings
(including all Loans and Swingline Loans) and all reimbursement obligations for
LC Disbursements, then outstanding to be forthwith due and payable in whole or
in part, whereupon the principal of the Borrowings (including all Loans and
Swingline Loans) and the reimbursement obligations for LC Disbursements, so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder,
shall become forthwith due and payable, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or any other notice of
any kind, all of which are hereby expressly waived, anything contained herein to
the contrary notwithstanding; provided that in the case of any event described
in paragraph (g) or (h) above with respect to the Borrower or any Material
Restricted Subsidiary, all the Commitments of the Lenders, the commitment of the
Swingline Lender to make Swingline Loans and the obligation of the Issuing Bank
hereunder to issue Letters of Credit shall automatically terminate and the
principal amount of all Borrowings (including all Loans and Swingline Loans) and
all


16

  reimbursement obligations for LC Disbursements, then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder shall automatically become due and
payable, without presentment, demand, protest, notice of intent to accelerate,
notice of acceleration or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein to the contrary
notwithstanding. In addition to the other rights and remedies that the Lenders
may have upon the occurrence of an Event of Default, the Required Lenders may
direct: (i) the Collateral Agent to exercise the rights and remedies available
to the Collateral Agent under the Intercreditor Agreement and the Pledge
Agreement and (ii) the Administrative Agent to exercise the rights and remedies
available to it under the Subsidiary Guaranty.


        Section 2.20     Amendment to Article 7. Article 7 of the Credit
Agreement is amended as follows:

                 (a)     The first three paragraphs are amended in their
entirety to read as follows:

          In order to expedite the transactions contemplated by this Agreement,
Chase is hereby appointed to act as Administrative Agent, on behalf of the
Lenders and the Issuing Bank. Each of the Lenders and the Issuing Bank hereby
irrevocably authorizes the Administrative Agent to take such actions on behalf
of such Lender or the Issuing Bank and to exercise such powers as are
specifically delegated to the Administrative Agent by the terms and provisions
hereof, by the terms and provisions of the Subsidiary Guaranty and by the terms
and provisions of the Intercreditor Agreement, together with such actions and
powers as are reasonably incidental thereto. The Administrative Agent is hereby
expressly authorized by the Lenders and the Issuing Bank, without hereby
limiting any implied authority, (a) to receive on behalf of the Lenders and the
Issuing Bank, as applicable, all payments of principal of and interest on the
Loans and all other amounts due to the Lenders and the Issuing Bank hereunder or
under the Subsidiary Guaranty or from the Collateral Agent under the
Intercreditor Agreement, and promptly to distribute to each Lender and the
Issuing Bank its share of each payment so received; (b) to give notice on behalf
of each of the Lenders and the Issuing Bank to the Borrower of any Event of
Default of which the Administrative Agent has actual knowledge acquired in
connection with its agency hereunder; (c) to distribute to each Lender and the
Issuing Bank copies of all notices, financial statements and other materials
delivered by the Borrower pursuant to this Agreement or the Subsidiary Guaranty
as received by the Administrative Agent and (d) to execute and deliver the
Intercreditor Agreement on its behalf and bind it to the terms thereof.


           Neither Administrative Agent nor any of its directors, officers,
employees or agents shall be liable as such for any action taken or omitted by
any of them except for its or his or her own gross negligence or willful
misconduct, or be responsible for any statement, warranty or representation
herein or the contents of any document delivered in connection herewith, or be
required to ascertain or to make any inquiry concerning the performance or
observance by the Borrower or any Material Restricted Subsidiary of any of the
terms, conditions, covenants or agreements contained in this Agreement, the
Pledge Agreement, the Intercreditor Agreement or the Subsidiary Guaranty. The
Administrative Agent shall not be responsible to the Lenders or the Issuing Bank
for the due execution, genuineness, validity, enforceability or effectiveness of
this Agreement, the Pledge Agreement, the Intercreditor Agreement, the
Subsidiary Guaranty or other instruments or agreements; provided that the
foregoing exclusion shall not have the effect


17

  of releasing the Administrative Agent from its stated responsibilities herein
to receive executed agreements, documents and instruments on behalf of the
Lenders and the Issuing Bank. The Administrative Agent may deem and treat the
Lender which makes any Loan or Swingline Loan or participates in any Swingline
Loan or in the obligation to reimburse the Issuing Bank for any LC Disbursement
as the holder of the indebtedness resulting therefrom for all purposes hereof
until it shall have received notice from such Lender, given as provided herein,
of the transfer thereof. The Administrative Agent shall in all cases be fully
protected in acting, or refraining from acting, in accordance with written
instructions signed by the Required Lenders and, except as otherwise
specifically provided herein, such instructions and any action or inaction
pursuant thereto shall be binding on all the Lenders and the Issuing Bank. The
Administrative Agent shall, in the absence of knowledge to the contrary, be
entitled to rely on any instrument or document believed by it in good faith to
be genuine and correct and to have been signed or sent by the proper Person or
Persons. Neither the Administrative Agent nor any of its directors, officers,
employees or agents shall have any responsibility to the Borrower or any
Material Restricted Subsidiary on account of the failure of or delay in
performance or breach by any Lender or the Issuing Bank of any of its
obligations hereunder or to any Lender on account of the failure of or delay in
performance or breach by any Lender or the Issuing Bank or the Borrower of any
of their respective obligations hereunder, under the Pledge Agreement, under the
Intercreditor Agreement or in connection herewith or by any Material Restricted
Subsidiary of any of their respective obligations under the Subsidiary Guaranty.
The Administrative Agent may execute any and all duties hereunder by or through
agents or employees and shall be entitled to rely upon the advice of legal
counsel selected by it with respect to all matters arising hereunder and shall
not be liable for any action taken or suffered in good faith by it in accordance
with the advice of such counsel.


                    The Lenders and the Issuing Bank hereby acknowledge that the
Administrative Agent shall be under no duty to take any discretionary action
permitted to be taken by it pursuant to the provisions of this Agreement, the
Subsidiary Guaranty or the Intercreditor Agreement unless it shall be requested
in writing to do so by the Required Lenders.


                 (b)     The fifth and sixth paragraphs are amended in their
entirety to read as follows:

           With respect to the Loans and Swingline Loans made by it hereunder,
the Administrative Agent, in its individual capacity as a Lender and the
Swingline Lender and not as Administrative Agent shall have the same rights and
powers as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the Administrative Agent and its Affiliates may accept
deposits from, lend money to, act as collateral agent under the Intercreditor
Agreement and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent.


          Each Lender agrees (i) to reimburse the Administrative Agent, on
demand, in the amount of its Applicable Percentage of any expenses incurred for
the benefit of the Lenders or the Issuing Bank in its role as Administrative
Agent, including reasonable counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders or the Issuing
Bank, which shall not have been reimbursed by the Borrower AND (II) TO INDEMNIFY
AND HOLD HARMLESS THE ADMINISTRATIVE AGENT AND ANY OF ITS DIRECTORS, OFFICERS,


18

  EMPLOYEES OR AGENTS, ON DEMAND, IN THE AMOUNT OF SUCH APPLICABLE PERCENTAGE,
FROM AND AGAINST ANY AND ALL LIABILITIES, TAXES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY
KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED
AGAINST IT IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT, THE PLEDGE
AGREEMENT, THE INTERCREDITOR AGREEMENT, THE SUBSIDIARY GUARANTY OR ANY ACTION
TAKEN OR OMITTED BY IT UNDER ANY SUCH DOCUMENTS TO THE EXTENT THE SAME SHALL NOT
HAVE BEEN REIMBURSED BY THE BORROWER (INCLUDING WITHOUT LIMITATION, ALL
LIABILITIES, TAXES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES, OR DISBURSEMENTS ARISING FROM THE SOLE OR CONTRIBUTORY
NEGLIGENCE OF THE ADMINISTRATIVE AGENT); PROVIDED THAT NO LENDER SHALL BE LIABLE
TO THE ADMINISTRATIVE AGENT FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
ADMINISTRATIVE AGENT OR ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS.


        Section 2.21     Amendment to Section 8.04. The phrase “an Affiliate of
such Lender” in subclause (i) of Clause (b) of Section 8.04 of the Credit
Agreement is amended to read “a Lender Affiliate” and the following definition
is added to the end of Clause (b):

           As used herein, the term “Lender Affiliate” means, (a) with respect
to any Lender, (i) an Affiliate of such Lender or (ii) any entity (whether a
corporation, partnership, trust or otherwise) that is engaged in making,
purchasing, holding or otherwise investing in bank loans and similar extensions
of credit in the ordinary course of its business and is administered or managed
by a Lender or an Affiliate of such Lender and (b) with respect to any Lender
that is a fund which invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar extensions of credit and is
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.


        Section 2.22     Amendment to Section 8.05. Clause (a) of Section 8.05
of the Credit Agreement is amended in its entirety to read as follows:

           (a)      The Borrower agrees to pay all reasonable out-of-pocket
expenses incurred by either Agent, JPMorgan Securities Inc. (formerly Chase
Securities Inc.), Wachovia Securities, Inc. or the Issuing Bank in connection
with entering into this Agreement, the Intercreditor Agreement, the Pledge
Agreement and the Subsidiary Guaranty and in connection with any amendments,
modifications or waivers of the provisions thereof (but only if such amendments,
modifications or waivers are requested by the Borrower or a Material Restricted
Subsidiary) (whether or not the transactions hereby contemplated are
consummated) or in connection with the issuance, modification, extension or
renewal of any Letter of Credit, or incurred by either Agent, the Issuing Bank,
or any Lender in connection with the enforcement of their rights in connection
with this Agreement, the Intercreditor Agreement, the Pledge Agreement or the
Subsidiary Guaranty or in connection with the Loans and Swingline Loans made and
Letters of Credit issued hereunder, including the reasonable fees and
disbursements of


19

  counsel for either Agent and the Issuing Bank or, in the case of enforcement
following an Event of Default, the Lenders.


        Section 2.23     Amendment to Section 8.09. Section 8.09 of the Credit
Agreement is amended in its entirety to read as follows:

           Section 8.09     Entire Agreement. THIS AGREEMENT (INCLUDING THE
SCHEDULES AND EXHIBITS HERETO), THE FEE LETTERS, THE INTERCREDITOR AGREEMENT,
THE PLEDGE AGREEMENT, THE SUBSIDIARY GUARANTY AND THE OTHER DOCUMENTATION
EXECUTED PURSUANT HERETO (INCLUDING, BUT NOT LIMITED TO ANY LETTER OF CREDIT
ISSUED HEREUNDER) CONSTITUTE A “LOAN AGREEMENT” AS DEFINED IN SECTION 26.03(a)
OF THE TEXAS BUSINESS AND COMMERCE CODE, AND REPRESENT THE ENTIRE CONTRACT AMONG
THE PARTIES RELATIVE TO THE SUBJECT MATTER HEREOF AND THEREOF. ANY PREVIOUS
AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF IS
SUPERSEDED BY THIS AGREEMENT, THE FEE LETTERS THE INTERCREDITOR AGREEMENT, THE
PLEDGE AGREEMENT, THE SUBSIDIARY GUARANTY AND THE OTHER DOCUMENTATION EXECUTED
PURSUANT HERETO (INCLUDING, BUT NOT LIMITED TO ANY LETTER OF CREDIT ISSUED
HEREUNDER). THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NOTHING
IN THIS AGREEMENT, EXPRESSED OR IMPLIED, IS INTENDED TO CONFER UPON ANY PARTY
OTHER THAN THE PARTIES HERETO ANY RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES
UNDER OR BY REASON OF THIS AGREEMENT.


        Section 2.24     Amendment to Section 8.13. Clause (a) of Section 8.13
to the Credit Agreement is amended in its entirety to read as follows:

           (a)      Notwithstanding anything herein to the contrary, if at any
time the applicable interest rate, together with all fees and charges which are
treated as interest under applicable law (collectively the “Charges”), as
provided for herein or in any other document executed in connection herewith, or
otherwise contracted for, charged, received, taken or reserved by any Lender,
shall exceed the Maximum Rate (as defined below) which may be contracted for,
charged, taken, received or reserved by such Lender in accordance with
applicable law, the rate of interest payable on the Loans or Swingline Loans of
such Lender, together with all Charges payable to such Lender, shall be limited
to the Maximum Rate. As used herein, the term “Maximum Rate” means, at any time
and with respect to any Lender, the maximum rate of non-usurious interest under
applicable law that such Lender may charge Borrower. The Maximum Rate shall be
calculated in a manner that takes into account any and all fees, payments, and
other charges contracted for, charged, or received in connection with the Loan
Documents that constitute interest under applicable law. Each change in any
interest rate provided for herein based upon the Maximum Rate resulting from a
change in the Maximum Rate shall take effect without notice to Borrower at the
time of such change in the Maximum Rate. For purposes of determining the Maximum
Rate under Texas law, the applicable rate ceiling shall be the weekly ceiling
described in, and computed in accordance with Chapter 303 of the Texas Finance
Code.


20

        Section 2.25 ADDITION OF EXHIBITS. Exhibits D and E are added to the
Credit Agreement and shall read as set forth on Exhibits D and E attached
hereto, respectively.

        Section 2.26 AMENDMENT TO SCHEDULES. Schedules 3.05A and 5.13 are added
to the Credit Agreement and shall read as set forth on Schedules 3.05A and 5.13
attached hereto, respectively. Schedules 3.05, 3.06, and 3.13 are amended in
their entirety to read as set forth on Schedules 3.05, 3.06 and 3.13 attached
hereto.

ARTICLE 3

Conditions

        Section 3.1 CONDITIONS. The effectiveness of Article 2 of this Amendment
is subject to the satisfaction of the following conditions precedent on or
before July 12, 2001 (the "Closing Date"):

                   (a)      The Administrative Agent shall have received a
favorable written opinion from counsel to the Borrower and the Material
Restricted Subsidiaries, dated the Closing Date and addressed to the Lenders and
satisfactory to Jenkens & Gilchrist, a Professional Corporation, counsel for the
Administrative Agent, to the effect set forth in Exhibit C hereto (and the
Borrower hereby instructs its counsel to deliver such opinion to the
Administrative Agent for the benefit of the Lenders).

                   (b)     The Administrative Agent shall have received: (i) a
certificate as to the good standing of the Borrower as of a recent date from
such Secretary of State; (ii) a certificate of the Secretary or an Assistant
Secretary of the Borrower dated the Closing Date and certifying (A) that the
Borrower's bylaws previously certified to the Administrative Agent under the
Assistant Secretary's Certificate dated July 29, 1999 remain in full force and
effect on and as of the Closing Date without further modifications or amendments
in any respect; (B) attached thereto is a true and complete copy of resolutions,
duly adopted by the Board of Directors authorizing the execution, delivery and
performance of this Amendment and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the Articles of
Incorporation dated January 12, 2001 previously delivered to the Administrative
Agent in January 2001 remain in full force and effect on and as of the Closing
Date without further modifications or amendments in any respect; and (D) as to
the incumbency and specimen signature of each officer executing this Agreement
or any other document delivered in connection herewith on behalf of the
Borrower; (iii) a certificate of another officer of the Borrower as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to (ii) above; and (iv) such other documents
as the Lenders or the Administrative Agent, shall reasonably request.

                   (c)     The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Senior Financial Officer of
the Borrower confirming compliance with the conditions precedent set forth in
paragraphs (b) and (c) of Section 4.01 of the Credit Agreement.

                   (d)     The Agents shall have received all Fees and other
amounts due and payable on or prior to the Closing Date.

                   (e)     The Administrative Agent shall have received (i) a
copy of the certificate of incorporation, including all amendments thereto, of
each Material Restricted Subsidiary, certified as of a recent date by the
Secretary of State of its state of incorporation, and a certificate as to the
good standing of such Material Restricted Subsidiary as of a recent date from
such Secretary of State; (ii) a certificate of the Secretary or an Assistant
Secretary of each Material Restricted Subsidiary dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
of such Material Restricted

21

                   Subsidiary as in effect on the Closing Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions, duly
adopted by the Board of Directors authorizing the execution, delivery and
performance of the Subsidiary Guaranty, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate of incorporation referred to in clause (i) above has not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to such clause (i) and (D) as to the incumbency
and specimen signature of each officer executing the Subsidiary Guaranty or any
other document delivered in connection herewith on behalf of such Material
Restricted Subsidiary; (iii) a certificate of another officer of each Material
Restricted Subsidiary as to the incumbency and specimen signature of the
Secretary or Assistant Secretary executing the certificate pursuant to clause
(ii) above; and (iv) such other documents as the Lenders or the Administrative
Agent, shall reasonably request.

                   (f)     The Administrative Agent shall have received evidence
that all Persons who have the benefit of the provisions similar or substantially
similar to the terms of Section 5.06 of the Credit Agreement (including without
limitation, the holders of the notes under the Senior Note Purchase Agreements)
shall have consented to the terms of this Amendment and any consent or amendment
executed in connection therewith must be in form and substance acceptable to the
Administrative Agent.

                   (g)     As of the Closing Date, all representations and
warranties contained in the Credit Agreement (as amended hereby) shall be true,
correct, and complete in all material respects except for representations
specifically relating to a prior date;

                   (h)     No Default or Event of Default shall have occurred
and be continuing;

                   (i)     All corporate proceedings taken in connection with
the transactions contemplated by this Amendment and all other agreements,
documents, and instruments executed and/or delivered pursuant hereto, and all
legal matters incident thereto, shall be satisfactory to the Administrative
Agent and its legal counsel;

                   (j)     Payment or reimbursement to the Lenders, and the
Agents of all outstanding expenses, fees and other costs incurred by, or due to,
the Lenders, and the Agents for which such entity has presented an invoice to
the Borrower prior to the Closing Date; and

                   (k)     The Administrative Agent shall have received such
additional agreements, certificates, documents, instruments and information as
the Administrative Agent or its legal counsel may request to effect the
transactions contemplated hereby.

ARTICLE 4

Miscellaneous

        Section 4.1      Notice of Reduction of Total Commitment; Ratifications.
Pursuant to Section 2.09 of the Credit Agreement, the Borrower hereby provides
irrevocable written notice of the reduction of the Total Commitment by an
aggregate amount equal to $25,000,000, such reduction to be effective as of July
12, 2001. The Lenders party hereto waive the three day notice period applicable
thereto to the extent it is applicable to such reduction. After giving effect to
such reduction, Schedule 2.01 of the Credit Agreement would read as set forth on
Schedule 2.01 attached hereto. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Amendment, the terms and provisions of the Credit Agreement are ratified
and confirmed and shall

22>

continue in full force and effect. The Borrower, the Agents and the Lenders
agree that the Credit Agreement as amended hereby shall continue to be legal,
valid, binding and enforceable in accordance with its terms. Interest and fees
accrued under the Credit Agreement prior to July 12, 2001 shall continue to be
payable under the Credit Agreement, as amended hereby but at the rates and
amounts provided for in the provisions of the Credit Agreement in effect prior
to July 12, 2001.

        Section 4.2     Fees and Expenses. In accordance with the terms of
Section 8.05 of the Credit Agreement, the Borrower agrees to pay all costs and
expenses incurred by either Agent in connection with the preparation,
negotiation and execution of this Amendment, including, without limitation, the
costs and fees of legal counsel.

        Section 4.3     Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

        Section 4.4 SUCCESSORS AND ASSIGNS. This Amendment is binding upon and
shall inure to the benefit of the Agents, the Lenders and Borrower and their
respective successors and assigns.

        Section 4.5     Counterparts. This Amendment may be executed in one or
more counterparts and on telecopy counterparts, each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.

        Section 4.6     Headings. The headings, captions, and arrangements used
in this Amendment are for convenience only and shall not affect the
interpretation of this Amendment.

        Section 4.7     ENTIRE AGREEMENT. THIS AMENDMENT EMBODIES THE FINAL,
ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDES ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSION
OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.

        Section 4.8     Required Lenders. Pursuant to Section 8.08(b) of the
Credit Agreement, the Credit Agreement may be modified as provided in this
Amendment with the agreement of the Required Lenders which means Lenders having
sixty-six and two-thirds percent (66-2/3%) or more of the Total Commitments
(such percentage applicable to a Lender, herein such Lender's “Required Lender
Percentage”). For purposes of determining the effectiveness of this Amendment,
each Lender's Required Lender Percentage is set forth on Schedule 4.8 hereto.

        Executed as of the date first written above.


                          LENNOX INTERNATIONAL INC.



                          By: --------------------------------------------------
                          Richard A. Smith, Executive Vice President
                          and Chief Financial Officer



23



                          THE CHASE MANHATTAN BANK, as successor  in interest by
                          merger to Chase Bank of Texas,  National  Association
                          individually   as   Lender,   Issuing   Bank,  and  as
                          Administrative Agent


                          By: --------------------------------------------------
                               Allen King
                               Vice President

                          WACHOVIA BANK, N.A., individually as a
                          Lender and as Syndication Agent



                          By: --------------------------------------------------
                               Name: -------------------------------------------
                               Title: ------------------------------------------

                          THE BANK OF NOVA SCOTIA,
                          individually as a Lender and as
                          documentation agent



                          By: --------------------------------------------------
                               Name: -------------------------------------------
                               Title: ------------------------------------------

                          ABN AMRO BANK N.V.



                          By: --------------------------------------------------
                               Name: -------------------------------------------
                               Title: ------------------------------------------

                          FIRST UNION NATIONAL BANK



                          By: --------------------------------------------------
                               Name: -------------------------------------------
                               Title: ------------------------------------------

                          FIRSTAR BANK N.A. (formerly Mercantile Bank
                          National Association)


                          By: --------------------------------------------------
                               Name: Gregory L. Dryden, Vice President



24


                          ROYAL BANK OF CANADA,
                          as a Lender



                          By: --------------------------------------------------
                               Name: -------------------------------------------
                               Title: ------------------------------------------


                          THE BANK OF NEW YORK



                          By: --------------------------------------------------
                               Name: -------------------------------------------
                               Title: ------------------------------------------

                          THE BANK OF TOKYO-MITSUBISHI, LTD.



                          By: --------------------------------------------------
                               Name: -------------------------------------------
                               Title: ------------------------------------------

                          THE NORTHERN TRUST COMPANY,
                          individually as a lender and as a co-agent



                          By: --------------------------------------------------
                               Name: -------------------------------------------
                               Title: ------------------------------------------

                          UBS AG, Stamford Branch



                          By: --------------------------------------------------
                               Name: -------------------------------------------
                               Title: ------------------------------------------


                          By: --------------------------------------------------
                               Name: -------------------------------------------
                               Title: ------------------------------------------



25


                         INDEX TO SCHEDULES AND EXHIBITS


     Schedule 4.8        Required Lender Percentage

     Exhibit C           Matters to be Covered in Opinion of Counsel
     Exhibit D           Subsidiary Guaranty Agreement
     Exhibit E           Subsidiary Joinder Agreement

     Schedule 2.01       Commitments
     Schedule 3.05       Lennox International Inc. Subsidiaries
     Schedule 3.05A      Material Restricted Subsidiary Capitalization
     Schedule 3.06       Financial Statements
     Schedule 3.13       Existing Indebtedness
     Schedule 5.13       Existing Liens




                                       1



                                  Schedule 4.8
                                       to
                      Fourth Amendment to Credit Agreement

                           REQUIRED LENDER PERCENTAGE


                                                 Lenders Agreeing to Amendment
                                                (insert % from prior column if
                            Required Lender     Lender signs this Amendment then
         Lender             Percentage Held    total percentages in this column)
         ------             ---------------    ---------------------------------
The Chase Manhattan Bank        13.5385%                      13.5385%
Wachovia Bank, N.A.             12.9231%                      12.9231%
The Bank of Nova Scotia          9.2308%                       9.2308%
ABN AMRO BANK N.V.               7.6923%                       7.6923%
First Union National Bank       12.3077%                      12.3077%
Firstar Bank N.A.                9.2308%                       9.2308%
Royal Bank of Canada             9.8462%                       9.8462%
The Bank of New York             3.0769%                       3.0769%
The Bank of Tokyo -              3.0769%                       3.0769%
 Mitsubishi, Ltd.
The Northern Trust Company       3.6923%                       3.6923%
UBS AG, Stamford Branch         15.3846%                      15.6846%
                                -------                       -------
TOTAL                            100.00%                       100.00%



2

EXHIBIT C

Matters to be Covered in
Opinion of Counsel to Borrower and Material Subsidiaries

     1. The Borrower and each Material Restricted Subsidiary is duly
incorporated, validly existing and in good standing. The Borrower and each
Material Restricted Subsidiary is duly qualified and in good standing as a
foreign corporation in appropriate jurisdictions.


     2. The Borrower has requisite corporate power and authority to execute,
deliver and perform the Amendment. Each Material Restricted Subsidiary has
requisite corporate power and authority to execute, deliver and perform the
Subsidiary Guaranty.


     3. Due authorization and execution of the Amendment and the Subsidiary
Guaranty and such documents being legal, valid, binding and enforceable.


     4. No conflicts with charter documents, laws or other agreements.


     5. All consents required to execute, deliver or perform the Amendment and
the Subsidiary Guaranty having been obtained.


     6. No litigation questioning validity of the Amendment or the Subsidiary
Guaranty or as to which there is otherwise the reasonable likelihood of a
Material Adverse Effect.


     7. No violation of Regulations T, U or X of the Federal Reserve Board.


     8. Neither the Borrower nor any Material Restricted Subsidiary is an
"investment company", or a company "controlled" by an "investment company",
under the Investment Company Act of 1940, as amended.


--------------------------------------------------------------------------------

EXHIBIT D

SUBSIDIARY GUARANTY AGREEMENT

        WHEREAS, Lennox International Inc., a Delaware corporation (the
“Borrower”), has entered into that certain 364 Day Revolving Credit Facility
Agreement dated as of January 25, 2000, among the Borrower, the lenders party
thereto (the “Lenders”) and Chase Bank of Texas, National Association (now The
Chase Manhattan Bank), as administrative agent for the Lenders (the
“Administrative Agent”) (such 364 Day Revolving Credit Facility Agreement, as
the same has been and may hereafter be amended or otherwise modified from time
to time, being hereinafter referred to as the “Credit Agreement”, and
capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Credit Agreement);

          WHEREAS, the execution of this Subsidiary Guaranty Agreement (the
“Guaranty Agreement”) is a condition to the Administrative Agent’s, the Issuing
Bank’s, and each Lender’s obligations under the Credit Agreement;

          NOW, THEREFORE, for valuable consideration, the receipt and adequacy
of which are hereby acknowledged, each of the undersigned parties and any
Material Restricted Subsidiary hereafter added as a “Guarantor” hereto pursuant
to a Subsidiary Joinder Agreement (individually a “Guarantor” and collectively
the “Guarantors”), hereby jointly, severally, irrevocably and unconditionally
guarantees to the Administrative Agent the full and prompt payment and
performance of the Guaranteed Obligations (hereinafter defined), this Guaranty
Agreement being upon the following terms:

        1.      THE GUARANTEED OBLIGATIONS.     The term “Guaranteed
Obligations” means all obligations, indebtedness, and liabilities of Borrower to
the Agents, the Issuing Bank and the Lenders, or any of them, arising pursuant
to the Credit Agreement, the Intercreditor Agreement, the Pledge Agreement or
any document executed and delivered in connection with the foregoing
(collectively, the “Transaction Documents”), whether any of such obligations,
indebtedness and liabilities are now existing or hereafter arising, whether are
direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, including, without
limitation, (i) the obligation of Borrower to repay the Loans and Swingline
Loans, interest on the Loans and Swingline Loans, the obligation of the Borrower
to reimburse the Issuing Bank for all LC Disbursements and all fees, costs, and
expenses (including attorneys’ fees and expenses) provided for in the Credit
Agreement and (ii) all post-petition interest and expenses (including attorneys’
fees) whether or not allowed under any bankruptcy, insolvency, or other similar
law. However, the Guaranteed Obligations shall be limited, with respect to each
Guarantor, to an aggregate amount equal to the largest amount that would not
render such Guarantor’s obligations hereunder subject to avoidance under Section
544 or 548 of the United States Bankruptcy Code or under any applicable state
law relating to fraudulent transfers or conveyances. This Guaranty Agreement is
an absolute, present and continuing Guaranty Agreement of payment and not of
collectibility and is in no way conditional or contingent upon any attempt to
collect from the Borrower, any collateral securing the Guaranteed Obligations or
any other guarantor of the obligations guarantied hereby or upon any other
action, occurrence or circumstance whatsoever. In the event that the Borrower
shall fail so to pay any of such Guaranteed Obligations, the Guarantors jointly
and severally agree to pay the same when due to the Administrative Agent,
without demand, presentment, protest or notice of any kind. Each default in
payment of principal of, premium, if any, or interest on any obligation
guarantied hereby shall give rise to a separate cause of action hereunder and
separate suits may be brought hereunder as each cause of action arises.

        2.      INDEMNIFICATION.     EACH GUARANTOR AGREES TO INDEMNIFY EACH
AGENT, THE ISSUING BANK, EACH LENDER, EACH OF THEIR AFFILIATES AND THE

1

DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF THE FOREGOING (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND TO HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES,
INCLUDING REASONABLE COUNSEL FEES AND EXPENSES, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF (i) THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS GUARANTY AGREEMENT OR THE CREDIT AGREEMENT, (ii) THE USE OF
THE PROCEEDS OF THE LOANS OR THE USE OF ANY LETTER OF CREDIT OR (iii) ANY CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER OR NOT ANY INDEMNITEE IS A PARTY THERETO (INCLUDING, WITHOUT LIMITATION,
ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES ARISING FROM THE
SOLE OR CONTRIBUTORY NEGLIGENCE OF THE INDEMNITEE); PROVIDED THAT SUCH INDEMNITY
SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (i) ARE DETERMINED TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR
(ii) RESULT FROM ANY LITIGATION BROUGHT BY SUCH INDEMNITEE AGAINST THE BORROWER
OR ANY GUARANTOR OR BY THE BORROWER OR ANY GUARANTOR AGAINST SUCH INDEMNITEE, IN
WHICH THE BORROWER OR SUCH GUARANTOR IS THE PREVAILING PARTY.

        3.      OBLIGATIONS ABSOLUTE.     The obligations of each Guarantor
hereunder shall be primary, continuing, absolute, joint, several, irrevocable
and unconditional, irrespective of the validity, regularity or enforceability of
any Transaction Document, shall not be subject to any counterclaim, setoff,
deduction or defense based upon any claim any Guarantor may have against the
Borrower, the Administrative Agent, any Lender or the Issuing Bank or otherwise
or any claim the Borrower may have against the Administrative Agent, any Lender
or the Issuing Bank or otherwise, and shall remain in full force and effect
without regard to, and shall not be released, discharged or in any way affected
by, any circumstance or condition whatsoever (whether or not such Guarantor
shall have any knowledge or notice thereof), including, without limitation: (a)
any amendment, modification of or supplement to any Transaction Document or any
other instrument referred to therein (except that the obligations of any
Guarantor hereunder shall apply to the applicable Transaction Document or such
other instruments as so amended, modified or supplemented) or any assignment or
transfer of any thereof or of any interest therein, or any furnishing,
acceptance or release of any security for the obligations due under any
Transaction Document, (b) any waiver, consent, extension, indulgence or other
action or inaction under or in respect of any Transaction Document; (c) any
bankruptcy, insolvency, readjustment, composition, liquidation or similar
proceeding with respect to the Borrower or its property; (d) any merger,
amalgamation or consolidation of any Guarantor or of the Borrower into or with
any other corporation or any sale, lease or transfer of any or all of the assets
of any Guarantor or of the Borrower to any Person; (e) any failure on the part
of the Borrower for any reason to comply with or perform any of the terms of any
other agreement with any Guarantor; or (f) any other circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor
(other than a release of the obligations of a Guarantor hereunder granted in
accordance with the provisions of paragraph 21 hereof). Each Guarantor covenants
that its obligations hereunder will not be discharged except by payment in full
of all of the Guaranteed Obligations or a release granted in accordance with the
provisions of paragraph 21.

        4.      WAIVER.     Each Guarantor unconditionally waives to the fullest
extent permitted by law, (a) notice of acceptance hereof, of any action taken or
omitted in reliance hereon and of any defaults by the Borrower in the payment of
any amounts due under any Transaction Document, and of any of the matters
referred to in paragraph 2 or 3 hereof, (b) all notices which may be required by
statute, rule of law or otherwise to preserve any of the rights of the
Administrative Agent, the Lenders, and the Issuing Bank from time to time
against any Guarantor, including, without limitation, presentment to or demand
for

2

payment from the Borrower or any Guarantor, notice to the Borrower or to any
Guarantor of default or protest for nonpayment or dishonor and the filing of
claims with a court in the event of the bankruptcy of the Borrower, (c) any
right to the enforcement, assertion or exercise by the Administrative Agent, any
Lender or the Issuing Bank of any right, power or remedy conferred in this
Guaranty Agreement or any Transaction Document, (d) any requirement or diligence
on the part of the Administrative Agent, the Lenders or the Issuing Bank and (e)
any other act or omission or thing or delay to do any other act or thing which
might in any manner or to any extent vary the risk of any Guarantor or which
might otherwise operate as a discharge of any Guarantor. The exercise by the
Administrative Agent, the Issuing Bank and the Lenders of any right or remedy
hereunder or under any other instrument, or at law or in equity, shall not
preclude the concurrent or subsequent exercise of any other right or remedy.

        5.      OBLIGATIONS UNIMPAIRED.     Each Guarantor authorizes the
Administrative Agent, the Lenders and the Issuing Bank without notice or demand
to any Guarantor and without affecting the obligations of any Guarantor
hereunder, from time to time (a) to renew, compromise, extend, accelerate or
otherwise change the time for payment of, or otherwise change the terms of, all
or any part of any Transaction Document or any other instrument referred to
therein, (b) to take and hold security for the payment and performance of the
obligations under any Transaction Document, for the performance of this Guaranty
Agreement or otherwise for the indebtedness guaranteed hereby and to exchange,
enforce, waive and release any such security, (c) to apply any such security and
to direct the order or manner of sale thereof as the Administrative Agent in its
sole discretion may determine; (d) to obtain additional or substitute endorsers
or guarantors; (e) to exercise or refrain from exercising any rights against the
Borrower and others; and (f) to apply any sums, by whomsoever paid or however
realized, to the payment of the principal of, premium, if any, and interest on
the obligations under the Transaction Documents and any other Guaranteed
Obligation. Each Guarantor waives any right to require the Administrative Agent,
the Lenders or the Issuing Bank to proceed against any additional or substitute
endorsers or guarantors or to pursue or exhaust any security provided by the
Borrower, any Guarantor or any other Person or to pursue any other remedy
available to such entities.

     6.      COVENANTS.     Each Guarantor agrees that, so long as any Lender
has any commitment or any other obligations under any Transaction Document, or
any amount payable hereunder remains unpaid:

               (a)     Corporate Existence      Subject to clause (c) of this
paragraph 6 each Guarantor will at all times preserve and keep in full force and
effect its corporate existence and all of its rights and franchises unless, in
its good faith judgment, the termination of or failure to preserve and keep in
full force and effect such right or franchise would not, individually or in the
aggregate, have a Material Adverse Effect.

               (b)     Each Guarantor shall permit the representatives of the
Administrative Agent and each Lender: (i) If no Default or Event of Default then
exists, at the expense of such Agent or Lender and upon reasonable prior notice
to the Borrower, to visit the principal executive office of each Guarantor, to
discuss the affairs, finances and accounts of each Guarantor with their
respective officers and (with the consent of a Guarantor, which consent will not
be unreasonably withheld) its independent public accountants, and (with the
consent of a Guarantor, which consent will not be unreasonably withheld) to
visit the other offices and properties of each Guarantor, all at such reasonable
times and as often as may be reasonably requested in writing; and (ii) If a
Default or Event of Default then exists, at the expense of the Guarantor to
visit and inspect any of the offices or properties of any Guarantor, to examine
all their respective books of account, records, reports and other papers, to
make copies and extracts therefrom, and to discuss their respective affairs,
finances and accounts with their respective officers and independent public
accountants (and by this provision each Guarantor authorizes said accountants to
discuss the affairs, finances and accounts of the Guarantors), all at such

3

times and as often as may be requested. Anything herein to the contrary
notwithstanding, no Guarantor shall have any obligations to disclose pursuant to
this Guaranty Agreement any engineering, scientific, or other technical data
without significance to the analysis of the financial position of the Guarantor
and its Subsidiaries.

               (c)      Merger, Consolidation, Etc. No Guarantor shall
consolidate with or merge with any other corporation or convey, transfer or
lease substantially all of its assets in a single transaction or series of
transactions to any Person except (1) in connection with the sale of a Guarantor
or of all or substantially all of its assets in a transaction permitted by
Section 5.11 of the Credit Agreement to a third party not affiliated with the
Borrower or such Guarantor or (2) unless:

                             (i)       the successor formed by such
consolidation or the survivor of such merger or the Person that acquires by
conveyance, transfer or lease substantially all of the assets of such Guarantor
as an entirety, as the case may be, shall be a solvent corporation or other
entity organized and existing under the laws of the United States or any State
thereof (including the District of Columbia), and, if such Guarantor is not such
corporation or other entity, such corporation or other entity shall have
executed and delivered to the Administrative Agent its assumption of the due and
punctual performance and observance of each covenant and condition of this
Guaranty Agreement, together with a favorable opinion of counsel satisfactory to
the Administrative Agent covering such matters relating to such corporation or
other entity and such assumption as the Administrative Agent may reasonably
request; and

                             (ii)       immediately after giving effect to such
transaction, no Default or Event of Default would exist; and

                              (iii)     immediately prior to and after giving
effect to such transaction, the Borrower and the Restricted Subsidiaries would
be permitted by the provisions of Sections 5.12 and 5.17 of the Credit Agreement
to incur at least $1.00 of additional Indebtedness and $1.00 of additional
Restricted Indebtedness, respectively.

         No such conveyance, transfer or lease of substantially all of the
assets of any Guarantor shall have the effect of releasing such Guarantor or any
successor corporation that shall theretofore have become such in the manner
prescribed in this clause (c) of paragraph 6 from its liability under this
Guaranty Agreement provided that a Guarantor may be released from its
obligations hereunder in accordance with paragraph 21 hereof if it or all or
substantially all of its assets are sold to a third party not affiliated with
the Borrower or such Guarantor in a transaction permitted by Section 5.11 of the
Credit Agreement.

               (d)      Compliance With Loan Documents.     Each Guarantor shall
comply with all covenants set forth in the Credit Agreement and any other
Transaction Document applicable to it.

     7.      SUBROGATION.     Each Guarantor agrees that it will not exercise
any rights which it may have acquired by way of subrogation under this Guaranty
Agreement, by any payment made hereunder or otherwise, or accept any payment on
account of such subrogation rights, or any rights of reimbursement or indemnity
or any rights or recourse to any security for the obligations under the Credit
Agreement or this Guaranty Agreement unless and until all of the obligations,
undertakings or conditions to be performed or observed by the Borrower pursuant
to the Transaction Documents at the time of any Guarantor's exercise of any such
right shall have been performed, observed or paid in full. For a period of one
year after the payment in full of the Guaranteed Obligations, each Guarantor
hereby waives (x) all rights of subrogation which it may at any time otherwise
have as a result of this Guaranty Agreement (whether, statutory or otherwise) to
the claims of the Administrative Agent, the Lenders and the Issuing Bank against
the Borrower or any other guarantor of the Guaranteed Obligations ( Borrower and
such

4

other guarantors are each herein referred to as an “Other Party”) and all
contractual, statutory or common law rights of reimbursement, contribution or
indemnity from any Other Party which it may at any time otherwise have as a
result of this Guaranty Agreement; and (y) any right to enforce any other remedy
which the Administrative Agent, the Lenders and the Issuing Bank now have or may
hereafter have against any Other Party, any endorser or any other guarantor of
all or any part of the Guaranteed Obligations.

     8.      CONTRIBUTION.     The Guarantors collectively desire to allocate
among themselves in a fair and equitable manner, their obligations arising under
this Guaranty Agreement. Accordingly, in the event any payment or distribution
is made by a Guarantor under this Guaranty Agreement (a “Funding Guarantor”)
that exceeds its Fair Share (as defined below), that Funding Guarantor shall,
subject to paragraph 6 hereof, be entitled to a contribution from each of the
other Guarantors in the amount of such other Guarantor's Fair Share Shortfall
(as defined below), with the result that all such contributions will cause each
Guarantor's Aggregate Payments (as defined below) to equal its Fair Share. “Fair
Share” means, with respect to a Guarantor as of any date of determination, an
amount equal to (i) the ratio of (x) the Adjusted Maximum Amount (as defined
below) with respect to such Guarantor to (y) the aggregate of the Adjusted
Maximum Amounts with respect to all Guarantors, multiplied by (ii) the aggregate
amount paid or distributed on or before such date by all Funding Guarantors
under this Guaranty Agreement in respect of the obligations guarantied. “Fair
Share Shortfall” means, with respect to a Guarantor as of any date of
determination, the excess, if any, of the Fair Share of such Guarantor over the
Aggregate Payments of such Guarantor. “Adjusted Maximum Amount” means, with
respect to a Guarantor as of any date of determination, the maximum aggregate
amount of the obligations of such Guarantor under this Guaranty Agreement
determined in accordance with the provisions hereof (including, without
limitation, the limitations on such obligations contained in paragraph 1
hereof); provided that, solely for purposes of calculating the “Adjusted Maximum
Amount” with respect to any Guarantor for purposes of this paragraph 8 the
assets or liabilities arising by virtue of any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Guarantor. “Aggregate Payments” means, with respect to a Guarantor as of any
date of determination, the aggregate amount of all payments and distributions
made on or before such date by such Contributing Guarantor in respect of this
Guaranty Agreement (including, without limitation, in respect of this paragraph
8). The amounts payable as contributions hereunder shall be determined as of the
date on which the related payment or distribution is made by the applicable
Funding Guarantor. The allocation among Guarantors of their obligations as set
forth in this paragraph 8 shall not be construed in any way to limit the
liability of any Guarantor hereunder.

        9.      REINSTATEMENT OF GUARANTY AGREEMENT. This Guaranty Agreement
shall continue to be effective, or be reinstated, as the case may be, if and to
the extent at any time payment, in whole or in part, of any of the sums due to
the Administrative Agent, any Lender or the Issuing Bank for principal, premium,
if any, or interest on the obligations under any Transaction Document or any of
the other Guaranteed Obligations is rescinded or must otherwise be restored or
returned by such entity upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a custodian, receiver, trustee or other officer
with similar powers with respect to the Borrower, any Guarantor or any
substantial part of their respective properties, or otherwise, all as though
such payments had not been made. If an event permitting the acceleration of the
maturity of the principal due under any Transaction Document shall at any time
have occurred and be continuing and such acceleration shall at such time be
prevented or the right of the Administrative Agent, any Lender or the Issuing
Bank to receive any payment under the applicable Transaction Document shall at
such time be delayed or otherwise affected by reason of the pendency against the
Borrower of a case or proceeding under a bankruptcy or insolvency law, each
Guarantor agrees that, for purposes of this Guaranty Agreement and its
obligations hereunder, the maturity of such principal amount shall be deemed to
have been accelerated with the same effect as if the Administrative Agent, the
Lenders or the Issuing

5

Bank had accelerated the same in accordance with the terms of the applicable
Transaction Documents, and any Guarantor shall forthwith pay such accelerated
principal amount, accrued interest and premium, if any, thereon and any other
amounts guaranteed hereunder.

        10.      PAYMENTS.     Each Guarantor hereby, jointly and severally,
guarantees that the Borrower shall pay the Guaranteed Obligations to the
Administrative Agent in lawful currency of the United States of America and in
immediately available funds, at the times and places provided in, and otherwise
strictly in accordance with the terms and provisions of, the Credit Agreement or
other applicable Transaction Documents (regardless of any law, regulation or
decree now or hereafter in effect which might in any manner affect the
Guaranteed Obligations, or the rights of any such entity with respect thereto as
against the Borrower, or cause or permit to be invoked any alteration in the
time, amount or manner of payment by the Borrower of any or all of the
Guaranteed Obligations), without set-off or counterclaim and free and clear of,
and without reduction for or on account of, any present or future income, stamp
or other taxes, levies, imposts, duties, charges, fees, deductions, withholdings
now or hereafter imposed, levied, collected, withheld or assessed by any country
(or by any political subdivision or taxing authority thereof or therein)
excluding income and franchise taxes of the United States of America or any
political subdivision, state or taxing authority thereof or therein (including
Puerto Rico) such non-excluded taxes being called “Foreign Taxes”). If any
Foreign Taxes are required to be withheld from any amount payable to the
Administrative Agent, any Lender or the Issuing Bank under this Guaranty
Agreement, under the Credit Agreement or any other Transaction Document, the
amounts so payable to such holder shall be increased to the extent necessary to
yield to such entity (after payment of all Foreign Taxes) interest or any such
other amounts at the rates or in the amounts specified in the applicable
Transaction Document. In the event any payment is made by a Guarantor under this
Guaranty Agreement, then such Guarantor shall, subject to paragraph 6 hereof, be
subrogated to the rights then held by the Administrative Agent, the Issuing Bank
and the Lenders with respect to the Guaranteed Obligations to the extent to
which the Guaranteed Obligations was discharged by such Guarantor. All payments
received by the Administrative Agent under this Guaranty Agreement shall be
allocated pro rata among the Lenders in accordance with the Lenders'; Applicable
Percentages unless the Intercreditor Agreement directs that the proceeds shall
be distributed in another manner.

        11.      RANK OF GUARANTY AGREEMENT. Each Guarantor agrees that its
obligations under this Guaranty Agreement shall rank at least pari passu with
all other unsecured senior obligations of such Guarantor now or hereafter
existing.

        12.      REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS.
EachGuarantor represents and warrants to the Administrative Agent the Issuing
Bank and each Lender as follows:

               (a)     Existence.     It: (i) is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be
conducted, (iii) is qualified to do business in every jurisdiction where such
qualification is required, except where the failure so to qualify would not
result in a Material Adverse Effect, and (iv) has the corporate power and
authority to execute, deliver and perform its obligations under this Guaranty
Agreement and the Intercreditor Agreement.

               (b)     Authorization.      Its execution, delivery and
performance of this Guaranty Agreement and the Intercreditor Agreement (i) have
been duly authorized by all requisite corporate action and (ii) will not (A)
violate (1) any provision of any law, statute, rule or regulation to which it is
subject or of its certificate of incorporation or other constituent documents or
by-laws, (2) any order of any

6

Applicable Governmental Authority or (3) any provision of any Material
indenture, agreement or other instrument to which it is a party or by which it
or any of its property is or may be bound, (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under any such indenture, agreement or other instrument or (iii) result
in the creation or imposition of any Lien upon any of its property or assets.

              (c)     Enforceability.      This Guaranty Agreement constitutes,
and when entered into, the Intercreditor Agreement will constitute, its legal,
valid and binding obligation enforceable against it in accordance with their
respective terms, as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

              (d)     No Consents.      No action, consent or approval of,
registration or filing with or other action by any Applicable Governmental
Authority is or will be required in connection with its execution, delivery or
performance of this Guaranty Agreement or the Intercreditor Agreement.

              (e)     Credit Agreement Representations.      All representations
and warranties in the Credit Agreement relating to it are true and correct as of
the date hereof and are restated herein with the same force and effect as if
such representations and warranties had been made on and as of such date except
to the extent that such representations and warranties relate specifically to
another date.

              (f)      Information.     It has adequate means to obtain from the
Borrower on a continuing basis information concerning the financial condition
and assets of the Borrower and it is not relying upon the Administrative Agent,
the Issuing Bank or any Lender to provide (and neither the Administrative Agent,
the Issuing Bank nor any Lender shall have any duty to provide) any such
information to it either now or in the future.

              (g)      Benefit.     The Borrower provides the Guarantors
financing from time to time and some of the funds used by the Borrower to
provide such financing have been and will hereafter be borrowed by the Borrower
under the Credit Agreement. As a result, the value of the consideration received
and to be received by each Guarantor as a result of the Borrower and the Lenders
entering into the Credit Agreement and each Guarantor’s executing and delivering
this Guaranty Agreement (in light of, among other things, the contribution
provisions of paragraph 8 hereof) is reasonably worth at least as much as the
liability and obligation of each Guarantor hereunder, and such liability and
obligation and the Credit Agreement have benefited and may reasonably be
expected to benefit each Guarantor directly or indirectly.

               (h)      Solvency. Each Guarantor both individually and on a
consolidated basis: (i) owns and will own assets (included in such assets the
rights of contribution set forth in paragraph 8 hereof) the fair saleable value
of which are (A) greater than the total amount of its liabilities (including
contingent liabilities) and (B) greater than the amount that will be required to
pay probable liabilities of then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to it; (ii) has capital that is not unreasonably small in
relation to its business as presently conducted; and (iii) does not intend to
incur and does not believe that it will incur debts beyond its ability to pay
such debts as they become due.

        13.      SETOFF. If an Event of Default shall have occurred and be
continuing each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the any


7

Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this Guaranty Agreement, irrespective of whether or not
such Lender shall have made any demand under this Guaranty Agreement and
although such obligations may be unmatured. The rights of each Lender under this
paragraph are in addition to other rights and remedies (including other rights
of setoff) which such Lender may have.

        14.      SUBORDINATED INDEBTEDNESS.      In addition and not in
limitation of paragraph 6 hereof, each Guarantor agrees as follows:

               (a)      Each Guarantor hereby agrees that the Subordinated
Indebtedness (as defined below) shall be subordinate and junior in right of
payment to the prior payment in full of all Guaranteed Obligations as herein
provided. The Subordinated Indebtedness shall not be payable, and no payment of
principal, interest or other amounts on account thereof, and no property or
guarantee of any nature to secure or pay the Subordinated Indebtedness shall be
made or given, directly or indirectly by or on behalf of any Other Party (as
defined in paragraph 7 above) or received, accepted, retained or applied by any
Guarantor unless and until the Guaranteed Obligations shall have been paid in
full in cash for one year; except that prior to receipt of a notice from the
Administrative Agent under this paragraph (which may be given at any time an
Event of Default exists), a Guarantor shall have the right to receive payments
on the Subordinated Indebtedness made in the ordinary course of business. After
receipt of the notice from the Administrative Agent delivered under the
preceding sentence, no payments of principal or interest or any other amounts
may be made or given, directly or indirectly, by or on behalf of any Other Party
or received, accepted, retained or applied by any Guarantor unless and until the
Guaranteed Obligations shall have been paid in full in cash for one year. If any
sums shall be paid to a Guarantor by any Other Party or any other Person on
account of the Subordinated Indebtedness when such payment is not permitted
hereunder, such sums shall be held in trust by such Guarantor for the benefit of
the Administrative Agent, the Issuing Bank and the Lenders and shall forthwith
be paid to the Administrative Agent without affecting the liability of any
Guarantor under this Guaranty Agreement and may be applied by the Administrative
Agent against the Guaranteed Obligations in accordance with the Credit
Agreement. Upon the request of the Administrative Agent, a Guarantor shall
execute, deliver, and endorse to the Administrative Agent such documentation as
the Administrative Agent may request to perfect, preserve, and enforce its
rights hereunder. For purposes of this Guaranty Agreement and with respect to a
Guarantor, the term “Subordinated Indebtedness” means, with respect to any
Guarantor, all indebtedness, liabilities, and obligations of any Other Party to
such Guarantor, whether such indebtedness, liabilities, and obligations now
exist or are hereafter incurred or arise, or are direct, indirect, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such indebtedness, liabilities, or obligations are evidenced by a
note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such indebtedness, obligations, or liabilities may, at
their inception, have been, or may hereafter be created, or the manner in which
they have been or may hereafter be acquired by such Guarantor.

               (b) Each Guarantor agrees that any and all Liens (including any
judgment liens), upon any Other Party’s assets securing payment of any
Subordinated Indebtedness shall be and remain inferior and subordinate to any
and all Liens upon any Other Party’s assets securing payment of the Guaranteed
Obligations or any part thereof, regardless of whether such Liens in favor of a
Guarantor, the Administrative Agent, the Issuing Bank or any Lender presently
exist or are hereafter created or attached. Without the prior written consent of
the Administrative Agent and otherwise subject to the restrictions set forth in
paragraph 7 hereof when an Event of Default exists, no Guarantor shall (i) file
suit against any Other Party or exercise or enforce any other creditor’s right
it may have against any Other Party, or (ii) foreclose, repossess, sequester, or
otherwise take steps or institute any action or proceedings (judicial or
otherwise, including without limitation the commencement of, or joinder in, any
liquidation,

8

bankruptcy, rearrangement, debtor’s relief or insolvency proceeding) to enforce
any obligations of any Other Party to such Guarantor or any Liens held by such
Guarantor on assets of any Other Party.

               (c) In the event of any receivership, bankruptcy, reorganization
rearrangement, debtor’s relief, or other insolvency proceeding involving any
Other Party as debtor, the Administrative Agent shall have the right to prove
and vote any claim under the Subordinated Indebtedness and to receive directly
from the receiver, trustee or other court custodian all dividends,
distributions, and payments made in respect of the Subordinated Indebtedness
until the Guaranteed Obligations has been paid in full in cash. The
Administrative Agent may apply any such dividends, distributions, and payments
against the Guaranteed Obligations in accordance with the Credit Agreement.

        15.      NOTICES.     Unless otherwise specifically provided herein, all
notices consents, directions, approvals, instructions, requests and other
communications required or permitted by the terms hereof shall be in writing,
and any such communication shall become effective when received, addressed in
the following manner: (a) if to any Guarantor, in care of the Borrower in
accordance with the notice provisions in the Credit Agreement or (b) if to any
Lender or the Issuing Bank, to the respective address set forth in the notice
provisions of the Credit Agreement, with a copy to the Administrative Agent; or
(c) if to the Administrative Agent, to the respective address set forth in the
notice provisions of the Credit Agreement; provided, however, that any such
addressee may change its address for communications by notice given as aforesaid
to the other parties hereto.

     16.      CONSTRUCTION.     The section and subsection headings in this
Guaranty Agreement are for convenience of reference only and shall neither be
deemed to be a part of this Guaranty Agreement nor modify, define, expand or
limit any of the terms or provisions hereof. All references herein to numbered
sections or paragraphs, unless otherwise indicated, are to sections and
paragraphs of this Guaranty Agreement. Words and definitions in the singular
shall be read and construed as though in the plural and vice versa, and words in
the masculine, neuter or feminine gender shall be read and construed as though
in either of the other genders where the context so requires.

        17.      SEVERABILITY.     If any provision of this Guaranty Agreement,
or the application thereof to any Person or circumstances, shall, for any reason
or to any extent, be invalid or unenforceable, such invalidity or
unenforceability shall not in any manner affect or render invalid or
unenforceable the remainder of this Guaranty Agreement, and the application of
that provision to other persons or circumstances shall not be affected but,
rather, shall be enforced to the extent permitted by applicable law.

        18.      STATUTE OF LIMITATIONS.     To the extent permitted by law, any
acknowledgment or new promise, whether by payment of principal or interest or
otherwise and whether by the Borrower or others (including any Guarantor), with
respect to any of the Guaranteed Obligations shall, if the statute of
limitations in favor of any Guarantor against the Administrative Agent, the
Issuing Bank or any Lender shall have commenced to run, toll the running of such
statute of limitations and, if the period of such statute of limitations shall
have expired, prevent the operation of such statute of limitations.

        19.      FEES.     The Guarantors shall, jointly and severally, pay on
demand all reasonable attorneys’ fees and all other reasonable costs and
expenses incurred by the Administrative Agent, the Issuing Bank and the Lenders
in connection with the administration, enforcement, or collection of this
Guaranty Agreement.

        20.      SUCCESSORS.     The terms and provisions of this Guaranty
Agreement shall be binding upon and inure to the benefit of each Guarantor, the
Administrative Agent, the Lenders and the Issuing Bank from time to time and
their respective permitted successors, transferees and assigns.

9

        21.      ENTIRE AGREEMENT; AMENDMENT; RELEASE.     THIS GUARANTY
AGREEMENT CONSTITUTES A “LOAN AGREEMENT” AS DEFINED IN SECTION 26.03(a) OF THE
TEXAS BUSINESS AND COMMERCE CODE, AND REPRESENTS THE ENTIRE CONTRACT AMONG THE
PARTIES RELATIVE TO THE SUBJECT MATTER HEREOF AND THEREOF. ANY PREVIOUS
AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF IS
SUPERSEDED BY THIS GUARANTY AGREEMENT. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES. NOTHING IN THIS GUARANTY AGREEMENT, EXPRESSED OR IMPLIED,
IS INTENDED TO CONFER UPON ANY PARTY OTHER THAN THE PARTIES HERETO ANY RIGHTS,
REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF THIS GUARANTY
AGREEMENT. THIS GUARANTY AGREEMENT IS INTENDED BY EACH GUARANTOR, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS AS A FINAL AND COMPLETE
EXPRESSION OF THE TERMS OF THE GUARANTY AGREEMENT, AND NO COURSE OF DEALING
AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS,
NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC
EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY
ANY TERM OF THIS GUARANTY AGREEMENT. No amendment of or supplement to this
Guaranty Agreement, or waiver or modification of, or consent under, the terms
hereof shall be effective unless in writing and signed by the Guarantors, the
Administrative Agent and the Required Lenders; except that without the agreement
of the Guarantors, the Administrative Agent or any Lender, any Material
Restricted Subsidiary may be added hereto as a “Guarantor” by its execution and
delivery of a Subsidiary Joinder Agreement. Notwithstanding the foregoing, no
Guarantor shall be released from its obligations under this Guaranty Agreement
without the prior written consent of all the Lenders, except that the
Administrative Agent may, without the consent or agreement of any Lender,
release a Guarantor if such Guarantor or its assets have been sold to a third
party not affiliated with the Borrower or any other Guarantor in a transaction
permitted by Section 5.11 of the Credit Agreement.

        22.      TERM OF GUARANTY AGREEMENT.     Subject to the release
provisions of paragraph 21, this Guaranty Agreement and all guarantees,
covenants and agreements of the Guarantors contained herein shall continue in
full force and effect and shall not be discharged until such time as all of the
Guaranteed Obligations shall be paid or otherwise discharged in full and all
commitments of the Lenders and the Issuing Bank under any Transaction Document
terminated.

        23.      SURVIVAL.     All warranties, representations and covenants
made by the Guarantors herein or in any certificate or other instrument
delivered by such Guarantors on their behalf under this Guaranty Agreement shall
be considered to have been relied upon by the Administrative Agent, the Lenders
and the Issuing Bank and shall survive the execution and delivery of this
Guaranty Agreement, regardless of any investigation made by, or on behalf of,
the Administrative Agent, the Lender or the Issuing Bank.

        24.      FURTHER ASSURANCES.     Each Guarantor hereby agrees to execute
and deliver all such instruments and take all such action as the Administrative
Agent may from time to time reasonably request in order to effectuate fully the
purposes of this Guaranty Agreement.

        25.      EXERCISE OF REMEDIES.     Each Guarantor agrees that the
Administrative Agent, the Issuing Bank and the Lenders may exercise any and all
rights granted to any of them under the Credit Agreement without affecting the
validity or enforceability of this Guaranty Agreement.

        26.      GOVERNING LAW.     THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS.

10

        27.      WAIVER OF JURY TRIAL.     EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

        28.      NO WAIVER.     No failure on the part of the Administrative
Agent, the Issuing Bank or any Lender to exercise, and no delay in exercising,
any right, power, or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power, or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power, or privilege. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

        29.      RELIANCE.     Each Guarantor recognizes that the Administrative
Agent, the Issuing Bank and the Lenders are relying upon this Guaranty Agreement
and the undertakings of each Guarantor hereunder in making extensions of credit
to the Borrower under the Credit Agreement and further recognizes that the
execution and delivery of this Guaranty Agreement is a material inducement to
the Administrative Agent, the Issuing Bank and the Lenders in entering into the
Credit Agreement and continuing to extend credit thereunder. Each Guarantor
hereby acknowledges that there are no conditions to the full effectiveness of
this Guaranty Agreement.

     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty Agreement to be
duly executed and delivered as of the 29th day of June 2001.



                                       GUARANTORS:

                                       LENNOX INDUSTRIES INC.
                                       SERVICE EXPERTS INC.
                                       ARMSTRONG AIR CONDITIONING INC.
                                       EXCEL COMFORT SYSTEMS INC.


                                       By:
                                          ______________________________________
                                       Name:
                                          ______________________________________
                                           Authorized officer for each Guarantor


11

EXHIBIT E

SUBSIDIARY JOINDER AGREEMENT

        This SUBSIDIARY JOINDER AGREEMENT (the “Agreement”) dated as of _______
__, 200_ is executed by the undersigned (“Debtor”) for the benefit of THE CHASE
MANHATTAN BANK in its capacity as administrative agent for the Lenders party to
the hereafter identified Credit Agreement (in such capacity herein, the
“Administrative Agent”) and for the benefit of such Lenders in connection with
that certain 364 Day Revolving Credit Facility Agreement dated as of January 25,
2001, among the Administrative Agent, Lennox International Inc. (the
“Borrower”), and the Lenders party thereto (as modified, the “Credit Agreement”,
and capitalized terms not otherwise defined herein being used herein as defined
in the Credit Agreement).

        The Debtor is a newly formed or newly acquired Material Restricted
Subsidiary or, as a result of a change in assets, has become a Material
Restricted Subsidiary and is required to execute this Subsidiary Joinder
Agreement pursuant to the Credit Agreement.

        NOW THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Debtor hereby agrees as follows:

        1. The Debtor hereby assumes all the obligations of a “Guarantor” under
the Subsidiary Guaranty (“Guaranty”) and agrees that it is a “Guarantor” and
bound as a “Guarantor” under the terms of the Guaranty as if it had been an
original signatory thereto. In accordance with the forgoing and for valuable
consideration, the receipt and adequacy of which are hereby acknowledged, Debtor
irrevocably and unconditionally guarantees to the Administrative Agent, the
Issuing Bank and the Lenders the full and prompt payment and performance of the
Guaranteed Obligations (as defined in the Guaranty) upon the terms and
conditions set forth in the Guaranty.

        2. This Agreement shall be deemed to be part of, and a modification to,
the Guaranty and shall be governed by all the terms and provisions of the Credit
Agreement and the Guaranty, which terms are incorporated herein by reference,
are ratified and confirmed and shall continue in full force and effect as valid
and binding agreements of Debtor enforceable against Debtor. The Debtor hereby
waives notice of the Administrative Agent’s, the Issuing Bank’s or any Lender’s
acceptance of this Agreement.

        IN WITNESS WHEREOF, the Debtor has executed this Agreement as of the day
and year first written above.


                                       DEBTOR:

                                       -----------------------------------------

                                       By:
                                          --------------------------------------
                                          Name:
                                               ---------------------------------
                                          Title:
                                               ---------------------------------



Solo


                                  SCHEDULE 2.01


     LENDER NAME                       COMMITMENT                TITLE
     -----------                       ----------                -----
The Chase Manhattan Bank               18,615,384.62        Administrative Agent

Wachovia Bank, N.A.                    17,769,230.77        Syndication Agent

The Bank of Nova Scotia                12,692,307.69        Documentation Agent

The Northern Trust Company              5,076,923.08        Managing Agent

Royal Bank of Canada                   13,538,461.54        Managing Agent

Bank of Tokoyo - Mitsubishi, Ltd.       4,230,769.23        Co-Agent

ABN AMRO Bank, N.V.                    10,576,923.08        Co-Agent

UBS AG, Stamford Branch                21,153,846.15        Co-Agent

First Union National Bank              16,923,076.92        Participant

The Bank of New York                    4,230,769.23        Participant

Firstar Bank N.A.                      12,692,307.69        Participant

      TOTAL                           137,500,000.00



Solo



                                                                       SCHEDULE 3.05

                                                           LENNOX INTERNATIONAL INC. SUBSIDIARIES
                                                                     AS OF MAY 31, 2001

                                                                                              R = Restricted
                                                                                    MR = Material Restricted
                                                                                           UR = Unrestricted

                                                                          LOCATION OF
                                                       JURISDICTION       SUBSTANTIAL            RESTRICTED/
        NAME                              OWNERSHIP      OF INC.        OPERATING ASSETS        UNRESTRICTED
        ----                              ---------      -------        ----------------        ------------

Lennox Industries Inc.                      100%        Iowa              United States             MR
SEE ANNEX A

Heatcraft Inc                               100%        Mississippi       United States              R
   LGL de Mexico, S.A. de C.V                 1%        Mexico            Mexico                    UR
   Lennox Participacoes Ltda                  1%        Brazil            Brazil                    UR
      Frigo-Bohn do Brasil Ltda              99%        Brazil            Brazil                    UR
         Heatcraft do Brazil Ltda         84.47%        Brazil            Brazil                    UR
            SIWA S.A                        100%        Brazil            Brazil                    UR
   LPAC Corp.                                 5%        Delaware          N/A                        R
   Livernois Engineering Co.                100%        Michigan          United States              R
   Heatcraft Advanced Techologies Inc.      100%        Delaware          United States              R
   Heatcraft Heat Transfer Inc.             100%        Delaware          United States              R
   Advanced Distributor Products LLC        100%        Delaware          United States              R
   Heatcraft Refrigeration Products LLC     100%        Delaware          United States              R

Armstrong Air Conditioning Inc.             100%        Ohio              United States             MR
   Jensen-Klich Supply Co.                  100%        Nebraska          United States              R
   Armstrong Distributors Inc.              100%        Delaware          United States              R
   LPAC Corp.                                 5%        Delaware          N/A                        R

Allied Air Enterprises Inc.                 100%        Delaware          United States              R

Heatcraft Technologies Inc.                 100%        Delaware          United States              R
   LGL Peru S.A.C                            10%        Peru              Peru                      UR
   LPAC Corp.                                80%        Delaware          N/A                        R
   Strong LGL Columbia Ltda                  50%        Columbia          Columbia                  UR

Excel Comfort Systems Inc.                  100%        Delaware          United States             MR

National Air Systems, Inc.                  100%        California        United States              R

Service Experts Inc.                        100%        Delaware          United States             MR
   SEE ANNEX C
   Lennox Inc.                              100%        Canada            Canada                    UR

      Lennox Canada Inc.                    100%        Canada            Canada                    UR
         SEE ANNEX B

Lennox Global Ltd.                          100%        Delaware          United States             UR
   SEE ANNEX D








                                                          SCHEDULE 3.05
                                                             ANNEX A

                                               LENNOX INDUSTRIES INC. SUBSIDIARIES

                                                                          LOCATION OF
                                                       JURISDICTION       SUBSTANTIAL            RESTRICTED/
        NAME                              OWNERSHIP      OF INC.        OPERATING ASSETS        UNRESTRICTED
        ----                              ---------      -------        ----------------        ------------

Lennox Industries (Canada) Ltd.            100%         Canada            Canada                    UR

LHP Holdings Inc.                          100%         Delaware          United States              R
   Lennox Hearth Products Inc.             100%         California        United States              R
      Marcomp
   Securite Cheminees International Ltee   100%         Canada            Canada                    UR
      SARL Cheminees Securite              100%         France            France                    UR
      Security Chimneys UK Limited         100%         UK                UK                        UR
      Security USA                         100%                           United States              R
   The Earth Stove, Inc.                   100%         Oregon            United States              R

Products Acceptance Corporation            100%         Iowa              N/A                        R

Lennox Manufacturing Inc.                  100%         Delaware          United States              R

Lennox Finance Inc.                        100%         Canada            Canada                    UR

LPAC Corp.                                  10%         Delaware          N/A                        R






Solo




                                  SCHEDULE 3.05
                                     ANNEX B

                         LENNOX CANADA INC. SUBSIDIARIES

The  following  are  all in  Canada,  owned  100%  by  Lennox  Canada  Inc.  and
Unrestricted Subsidiaries:


            Bradley Air Conditioning Limited
            Valley Refrigeration Limited
            Dearie Contracting Inc.
            Dearie Martino Contractors Ltd.
            Foster Air Conditioning Limited
            Bryant Heating & Cooling Co. Ltd.
            Byrant Newco Inc.
            Montwest Air Ltd.
            Fahrhall Mechanical Contractors Limited
            Arpi’s Industries Canada Ltd.
                           Arpi's Holdings Ltd.
                           Advance Mechanical Ltd.
            Welldone Plumbing, Heating & Air Conditioning







Solo




--------------------------------------------------------------------------------
                                  SCHEDULE 3.05
                                     ANNEX C

                        SERVICE EXPERTS INC. SUBSIDIARIES

The  following  are all in the United States, owned 100% by Service Experts Inc.
and Restricted Subsidiaries:

   A. Frank Woods and Sons LLC – Virginia
   AC/DAC, L.L.C. – Tennessee
   Academy Air Service Experts, Inc. – Tennessee
   Ainsley & Son Heating LLC – Ohio
   Air Conditioning and Heating, LLC – Tennessee
   Air Engineers, Inc. – Florida
   Air Experts LLC – Georgia
   Air Experts LLC – Ohio
   Air Systems of Florida, Inc. – Florida
   Aire-Tech LLC – Ohio
   Airmaster Heating & Air Conditioning LLC – Michigan
   Allbritten Plumbing, Heating and Air Conditioning Service, Inc. – Tennessee
   Alliance Mechanical Heating & Air Conditioning, Inc. – California
   Andros Refrigeration LLC – Arizona
   Andy Lewis Heating & Air Conditioning LLC – North Carolina
   Andy Lewis Heating & Air Conditioning, Inc. – Georgia
   Arrow Heating & Air Conditioning, Inc. – Wisconsin
   Artic Aire of Chico, Inc. – California
   Atlantic Air Conditioning and Heating LLC – Maryland
   Atmostemp LLC – New Jersey
   Austin Brothers, Inc. – Tennessee
   Barlow Heating and Air Conditioning LLC – Delaware
   Bartels Heating & Air Conditioning LLC – Colorado
   Becht Heating & Cooling LLC – Delaware
   Ben Peer Heating LLC – New York
   Berkshire Air Conditioning LLC – Tennessee
   Berkshire Heating & Cooling LLC – Delaware (to merge out on 6/23/01)
   Blue Springs Heating & Air Conditioning LLC – Missouri
   Broad Ripple Heating & Air Conditioning Inc. – Indiana
   Burnsville Heating & Air Conditioning LLC – Minnesota
   C. Iapaluccio Company LLC – Delaware
   C. Woods Company LLC – Delaware
   Calverley Air Conditioning & Heating LLC – Delaware
   Chanin Air LLC – Florida
   Chief/Bauer Heating & Air Conditioning LLC – Delaware
   Claire’s Air Conditioning and Refrigeration, Inc. – Tennessee
   Climate Control LLC – Alabama
   Climate Design Systems LLC – Tennessee
   Climate Masters Service LLC – Colorado
   Coastal Air Conditioning Service LLC – Georgia
   Comfort Masters Heating & Cooling LLC – Delaware
   Comfort Tech Cooling & Heating LLC – Tennessee
   Comfortech, Inc. – Tennessee
   Contractor Success Group, Inc. – Missouri – Merged out?
   Controlled Comfort LLC – Nebraska
   Cook Heating & Air Conditioning LLC – Michigan
   Cook Heating and Air Conditioning LLC – Delaware
   Cool Breeze LLC – Ohio





1



                   SERVICE EXPERTS INC. SUBSIDIARIES - CONT'D

   Cool Power LLC – New York
   D.A. Bennett LLC – New York
   Dan Jacobs Heating & Cooling LLC – Pennsylvania
   Davis the Plumber LLC – New Mexico
   Dial One Raymond Plumbing, Heating & Cooling, Inc. – Tennessee
   DiMarco Mechanical LLC – Ohio
   Dodge Heating & Air Conditioning LLC – Georgia
   Doler Plumbing & Heating LLC – Delaware
   Economy Heating & Air Conditioning LLC – Pennsylvania
   Edison Heating and Cooling LLC – New Jersey
   Epperson LLC – South Carolina
   Eveready LLC – Virginia
   Falso Service Experts LLC – New  York
   Fras-Air Contracting LLC – New Jersey
   Freschi Air Systems, Inc. – Tennessee
   Frosty Mechanical Contractors LLC – Delaware – to become Service Experts
          of the Berkshires LLC
   Future Acquisition Sub, Inc. – Tennessee
   Gables Air Conditioning LLC – Florida
   General Conditioning LLC – New Jersey
   General Conditioning Plumbing, Inc. – New  Jersey
   Getzschman Heating & Sheet Metal Contractors LLC – Nebraska
   Golden Seal Heating & Air Conditioning LLC – Delaware
   Gordon's Specialty Company LLC – Oklahoma
   Gray Refrigeration LLC – Delaware
   Greenwood Heating & A/C LLC – Washington
   Gregory's Plumbing Co. LLC – Oklahoma
   H.S. Stevenson & Sons LLC – Ohio
   Holmes Sales & Service LLC – Iowa
   Industrial Building Services,  Inc. – Florida
   International Service Leadership Inc. – Delaware
   Jack Nelson Co. LLC – Oklahoma
   Jansen Heating and Air Conditioning LLC – Delaware
   Jebco Heating & Air Conditioning LLC – Colorado
   JM Mechanical LLC – Delaware
   John P. Timmerman Co. LLC – Ohio
   K & S Heating, Air Conditioning & Plumbing LLC – Minnesota
   Kiko Heating & Air Conditioning LLC – Ohio
   Klawinski LLC – Delaware
   Knochelmann Plumbing, Heating & Air LLC – Kentucky
   Kozon LLC – Tennessee
   Kruger's Heating & Air Conditioning LLC – Delaware
   Lake Arbor Heating LLC – Colorado
   Lee Voisard Plumbing & Heating LLC – Ohio
   Local Furnace LLC – Colorado – to become Service Experts of Fort Collins LLC
   Marco Cooling and Refrigeration LLC – Florida
   Mathews Heating & Air Conditioning LLC – Tennessee
   Matz Heating & Air Conditioning LLC – New York
   McPhee Service Experts, Inc. – Colorado
   Midland Heating and Air Conditioning LLC – South Carolina
   Miller Refrigeration, A/C, & Htg. Co. – North  Carolina
   National Air Systems, Inc. – California
   Neal Harris Heating, Air Conditioning & Plumbing LLC –  Missouri
   Norrell Heating and Air Conditioning LLC – Alabama
   Pardee Refrigeration LLC – South Carolina





2



                   SERVICE EXPERTS INC. SUBSIDIARIES - CONT'D

   Parker-Pearce Service Experts LLC – Maryland
   Parrott Mechanical, Inc. – Idaho
   Peachtree Service Experts LLC – Georgia
   Peitz Heating and Cooling  LLC – South  Dakota
   PTM Enterprises LLC – Georgia
   R&M Climate Control LLC – Tennessee
   Roland J. Down LLC – New York
   Rolf Griffin Heating & Air Conditioning LLC – Delaware
   Russell Mechanical LLC – Delaware
   Ryan Heating LLC – Missouri
   S & W Air Conditioning LLC – Tennessee
   San Antonio Air Conditioning LLC – Delaware
   Sanders Indoor Comfort LLC – South Carolina
   Sanders Service Experts, Inc. – Tennessee
   Sedgwick Heating & Air Conditioning LLC – Minnesota
   SEI Management Company, LLC – Tennessee
   SEIIN GP, Inc. – Indiana
   SEITN GP, Inc. – Tennessee
   Service Experts DFW LLC – Tennessee
   Service Experts LLC – Florida
   Service Experts of Arkansas LLC – Arkansas
   Service Experts of Clearwater,  Inc. – Tennessee
   Service Experts of  Denver LLC – Colorado
   Service Experts of Imperial Valley, Inc. – California
   Service Experts of Indiana, L.P. – Tennessee
   Service Experts of Indianapolis, Inc. – Indiana
   Service Experts of Northeast Louisiana LLC – Louisiana
   Service Experts of Northwest Louisiana LLC – Louisiana
   Service Experts of Palm Springs, Inc. – California
   Service Experts of the Triangle LLC – North Carolina
   Service Experts of Salt Lake City LLC – Tennessee
   Service Experts of the Bay Area, Inc. – California
   Service Experts of Utah LLC – Delaware
   Service Experts of Washington LLC – Delaware
   Service Experts Services, LLC – Tennessee
   Service Now, Inc. – California
   Shumate Mechanical LLC – Georgia
   Steel City Heating & Air LLC – Alabama
   Strand Brothers LLC – Tennessee
   Strogen's HVAC LLC – New Hampshire
   Sunbeam Service Experts LLC – New York
   Sylvester's Corp. – Indiana
   Sylvester's, L.P. – Tennessee
   Teays Valley Heating and Cooling LLC – West Virginia
   The McElroy Service Company LLC – Nebraska
   TML LLC – Idaho
   Total Comfort Specialists – California
   Triton Mechanical LLC – New York
   Valentine Heating & Air Conditioning LLC – Georgia
   Venture International, Inc. – Tennessee
   Vogt Heating & Air Conditioning LLC – Minnesota
   Wangsgaard A-Plus, Inc. – Utah
   Wesley G. Wood LLC – Pennsylvania




3




                                            SCHEDULE 3.05
                                               ANNEX D

                                   LENNOX GLOBAL LTD. SUBSIDIARIES
                    ALL LENNOX GLOBAL SUBSIDIARIES ARE UNRESTRICTED SUBSIDIARIES

                                                                       LOCATION OF SUBSTANTIAL
       NAME                        OWNERSHIP     JURISDICTION OF INC.       OPERATING ASSETS
       ----                        ---------     --------------------  ------------------------

LGL Asia-Pacific Pte. Ltd.           100%        Rep. of Singapore              Singapore
   Lennox Global (Wuxi) Co. Ltd.     100%        China

LGL Europe Holding Co.               100%        Delaware                       N/A
   SEE ATTACHED ANNEX E

UK Industries Inc.                   100%        Delaware                       N/A

LGL de Mexico, S.A. de C.V            99%        Mexico                         Mexico

Lennox Participacoes Ltda             99%        Brazil                         Brazil

Frigo-Bohn do Brasil Ltda              1%        Brazil                         Brazil

Strong LGL Dominicana, S.A           100%        Dominican Republic             Dominican Republic

Strong LGL Colombia Ltda              50%        Colombia                       Columbia

LGL Belgium S.P.R.L                   .4%        Belgium                        Belgium

LGL (Thailand) Ltd.                  100%        Thailand                       Thailand

LGL Peru S.A.C                        90%        Peru                           Peru

LGL Australia (US) Inc.              100%        Delaware                       Delaware
   SEE ATTACHED ANNEX F






Solo



--------------------------------------------------------------------------------

                                            SCHEDULE 3.05
                                               ANNEX E

                                 LGL EUROPE HOLDING CO. SUBSIDIARIES
                                   (ALL UNRESTRICTED SUBSIDIARIES)

                                                                       LOCATION OF SUBSTANTIAL
      NAME                        OWNERSHIP      JURISDICTION OF INC.      OPERATING ASSETS
      ----                        ---------      --------------------  ------------------------

LGL Holland B.V                      100%        Holland                        Holland
   Friga-Coil S.R.O                   50%        Czech Republic                 Czech Republic
   Ets. Brancher S.A                  70%        France                         France
      Frinotec S.A                 99.68%        France                         France
      LGL France S.A                 100%        France                         France
         Herac Ltd.                  100%        United Kingdom                 N/A
         SCI Groupe Brancher         100%        France                         France
         Hyfra Ind. GmbH             0.1%        Germany                        Germany
LGL Germany GmbH                     100%        Germany                        Germany
   Friga-Bohn Warmeaustauscher GmbH  100%        Germany                        Germany
   Hyfra Ind. GmbH                  99.9%        Germany                        Germany
   Lennox Deutschland GmbH           100%        Germany                        Germany
Lennox Global Spain S.L              100%        Spain                          Spain
   Lennox Refrigeration Spain S A.  90.1%        Spain                          Spain
         Aldo Marine                  70%        Spain                          Spain
   Lennox Espana, S.A                100%        Spain                          Spain
         Redi sur Andalucia           70%        Spain                          Spain
LGL Refrigeration Italia s.r.l        80%        Italy                          Italy
LGL Polska Spzoo                     100%        Poland                         Poland
LGL Belgium S.P.R.L                 99.6%        Belgium                        Belgium
Lennox Benelux B.V                   100%        Netherlands                    Netherlands
   Lennox Benelux N.V                100%        Belgium                        Belgium
HCF Lennox Limited                   100%        United Kingdom                 United Kingdom
   Lennox Industries (UK)            100%        United Kingdom                 United Kingdom
   Environheat Limited               100%        United Kingdom                 N/A

Lennox Janka a.s                     100%        Czech Republic                 Czech Republic
   Friga Coil s.r.o                   50%        Czech Republic                 Czech Republic
   Janka Slovensko, s.r.o            100%        Slovak Republic                Slovak Republic







--------------------------------------------------------------------------------


                                            SCHEDULE 3.05
                                               ANNEX F
                                LGL AUSTRALIA (US) INC. SUBSIDIARIES
                          (ALL UNRESTRICTED SUBSIDIARIES, EXCEPT AS NOTED)

                                                                                                    LOCATION OF
                                                                                                    SUBSTANTIAL
        NAME                                             OWNERSHIP        JURISDICTION OF INC.    OPERATING ASSETS
        ----                                             ---------        --------------------    ----------------

LGL Co Pty Ltd                                              100%             Australia               Australia
   LGL Australia Investment Pty Ltd                         100%             Australia               Australia
      LGL Australia Finance Pty Ltd                          10%             Australia               Australia
   LGL Australia Finance Pty Ltd                             90%             Australia               Australia
      LGL Australia Holdings Pty Ltd                        100%             Australia               Australia
         Lennox Australia Pty. Ltd.                         100%             Australia               Australia
            LGL (Australia) Pty Ltd                         100%             Australia               Australia
            LGL Refrigeration Pry. Ltd                      100%             Australia               Australia
            James N Kirby Pty Ltd*                          100%             Australia               Australia
               Kirby Refrigeration Pty. Ltd
                  (Albury)                                   75%             Australia               Australia
               Kirby Refrigeration Pty. Ltd
                 (Sunshine Coast)                            75%             Australia               Australia
               Kirby Refrigeration Pty. Ltd
                 (Gold Coast)                                75%             Australia               Australia
               Kirby Refrigeration Pty. Ltd
                 (Tasmania)                                  75%             Australia               Australia
               Kirby Refrigeration Pty. Ltd
                 (Hobart)                                   100%             Australia               Australia
               Refrigeration & Heating Wholesale Pty
                 Ltd (Vid)                                  100%             Australia               Australia
               Refrigeration & Heating Wholesale Pty
                 Ltd (SA)                                   100%             Australia               Australia
                   R&H Wholesale Pty Ltd                    100%             Australia               Australia
               Kirby Refrigeration Pty. Ltd.(NT)             75%             Australia               Australia
               Kirby Tubes & Contract Coils Pty Ltd         100%             Australia               Australia
               Kirby Sheet Metal Pty Ltd                    100%             Australia               Australia
               Kirby Central Warehouse Pty. Ltd.            100%             Australia               Australia
               J.N.K. Pty Limited                           100%             Australia               Australia
               P.R.L. Pty Limited                           100%             Australia               Australia
               Kirby USA Inc.                               100%             North Carolina          United States**
               JNK Draughting Pty Limited                   100%             Australia               Australia
               P.R.L Sales Pty Limited                      100%             Australia               Australia
               Air Safe Pty Limited                         100%             Australia               Australia
               James N. Kirby Limited (NZ)                  100%             New Zealand             New Zealand


*Stock is pledged to seller of company to secure a portion of the purchase price and other obligations incurred in
connection with the acquisition

**Restricted






--------------------------------------------------------------------------------

                                             SCHEDULE 3.05A

                             MATERIAL RESTRICTED SUBSIDIARY CAPITALIZATION


                                              Common                  Preferred
                                             Stock Par     Preferred   Stock Par       Issued and
                            Common Stock      Value         Stock        Value         Outstanding
                             Authorized     (per share)   Authorized  (per share)    Capital Stock
                             ----------     -----------   ----------  -----------    -------------

Armstrong Air                    2,000        $1.00           N/A          N/A         1,030 shares
   Conditioning Inc.
Excel Comfort Systems Inc.       1,000        $1.00           N/A          N/A         1,000 shares
Lennox Industries Inc.       1,500,000        $1.00         99,253       $10.00      994,394 shares
                                                                                     of common stock
Service Experts Inc.             1,000        $0.01           N/A          N/A         1,000 shares



--------------------------------------------------------------------------------

SCHEDULE 3.06 FINANCIAL STATEMENTS

        1. Audited consolidated and consolidating financial statements for the
Borrower and its Subsidiaries for the fiscal years ended December 31, 1997
through December 31, 2000.

        2. Unaudited quarterly consolidated and consolidating financial
statements for the Borrower and its Subsidiaries for the period ended March 31,
2001.

--------------------------------------------------------------------------------


                                  SCHEDULE 3.13

                            LENNOX INTERNATIONAL INC.
                           AND RESTRICTED SUBSIDIARIES
                               INDEBTEDNESS AS OF
                         May 26, 2001 (except as noted)

A.   LENNOX INTERNATIONAL INC.


(1)  Note  Purchase  Agreement  dated as of December 1, 1993         $88,889,000
     among Lennox  International  Inc.  and the  Noteholders
     identified at the end thereof, pursuant to which Lennox
     International   Inc.   delivered   its   6.73%   Senior
     Promissory Notes due 2008

(2)  Note  Purchase  Agreement  dated  as  of  July  6, 1995          20,000,000
     between   Lennox   International   Inc.   and  Teachers
     Insurance and Annuity Association of America,  pursuant
     to which Lennox  International Inc. delivered its 7.06%
     Senior Promissory Notes due 2005.

(3)  Guaranty   dated   September  19,  1995   from   Lennox             475,000
     International  Inc.  to First  Bank of  Natchitoches  &
     Trust   Company   and   Regions   Bank   of   Louisiana
     guaranteeing  50% of debt of  Alliance  Compressors  to
     such Banks under a Promissory  Note dated September 19,
     1995.

(4)  Guaranty of 50% of amounts due from Alliance Compressors            176,762
     under a master  Equipment  Lease  Agreement dated March
     28, 1995 with NationsBanc Leasing Corporation

(5)  Note  Purchase  Agreement  dated  as  of April 3,  1998,
     between Lennox  International  Inc. and the Noteholders
     identified   therein,    pursuant   to   which   Lennox
     International Inc. delivered its:

               6.56% Senior Notes due April 3, 2005                   25,000,000
               6.75% Senior Notes due April 3, 2008                   50,000,000

(6)  Revolving Credit Facility Agreement dated as of July 29,        240,000,000
     1999

(7)  Revolving Credit Facility Agreement dated as of January         115,700,000
     25, 2000

(8)  Master  Shelf  Agreement  dated as of October 15,  1999
     between  Lennox   International   Inc.  and  Prudential
     Insurance Company of America,  pursuant to which Lennox
     International Inc. delivered its:

               7.75% Senior Notes due August 25, 2005                 25,000,000
               8.00% Senior Notes due June 1, 2010                    35,000,000

(9)  Promissory   Note  dated  April 18, 2001   from  Lennox
     International Inc to Mizuho Financial Group                       5,000,000



                                       1



     B.   SERVICE EXPERTS INC.


               Convertible   Notes  and  miscellaneous  debt
               related to original acquisitions of centers             9,981,479

     C.   MISCELLANEOUS OTHER DEBT -(estimate)]                          125,000


     TOTAL OUTSTANDING  INDEBTEDNESS OF LENNOX INTERNATIONAL
     INC.   AND   RESTRICTED    SUBSIDIARIES                        $615,347,241
                                                                    ------------





2






                                             SCHEDULE 5.13

                                             EXISTING LIENS


    JURISDICTION                    SECURED PARTY                         UCC-1 FILE NO.      DATE FILED
    ------------                    -------------                         --------------      ----------
                              DEBTOR: LENNOX INDUSTRIES INC.
                              ------------------------------

Texas Secretary of State      Wachovia Bank, N.A.,                          00-00521016         6/16/00
                              as Administrative Agent
                              for the Secured Parties
                              191 Peachtree Street, N.E
                              Mail Code GA 04-23
                              Atlanta, GA  30303

                              DEBTOR: ARMSTRONG AIR CONDITIONING INC
                              --------------------------------------
Ohio Secretary of State       Wachovia Bank, N.A.,                          AP322733            3/27/01
                              as Administrative Agent
                              for the Secured Parties
                              191 Peachtree Street, N.E
                              Mail Code GA 04-23
                              Atlanta, GA  30303

Huron County, Ohio            Wachovia Bank, N.A.,                          000084073           3/27/01
                              as Administrative Agent
                              for the Secured Parties
                              191 Peachtree Street, N.E
                              Mail Code GA 04-23
                              Atlanta, GA  30303
